Exhibit 10.1

 

[Execution Version]

--------------------------------------------------------------------------------

SUBSCRIPTION, MERGER AND EXCHANGE AGREEMENT Dated as of September 29, 2005,
Among AMERIPATH HOLDINGS, INC., AMERIPATH GROUP HOLDINGS, INC., AQUA ACQUISITION
CORP., THE STOCKHOLDERS OF AMERIPATH HOLDINGS, INC. SET FORTH ON THE SIGNATURE
PAGES HEREOF, And THE STOCKHOLDERS OF SPECIALTY LABORATORIES, INC. SET FORTH ON
THE SIGNATURE PAGES HEREOF    

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page


--------------------------------------------------------------------------------

   

ARTICLE I

  THE SUBSCRIPTION, MERGER AND EXCHANGE    2    

SECTION 1.01

 

The Subscription, Merger and Exchange

   2    

SECTION 1.02

 

Closing

   4    

SECTION 1.03

 

Effective Time

   4    

SECTION 1.04

 

Effects

   4    

SECTION 1.05

 

Certificate of Incorporation and Bylaws

   4    

SECTION 1.06

 

Directors and Officers

   5    

SECTION 1.07

 

Adjustment to Purchase Price

   5    

ARTICLE II

 

EFFECT ON THE CAPITAL STOCK OF THE CONSTITUENT

CORPORATIONS; EXCHANGE OF CERTIFICATES

   6    

SECTION 2.01

 

Effect of Merger on Capital Stock

   6    

ARTICLE III

  REPRESENTATIONS AND WARRANTIES OF AQUA    6    

SECTION 3.01

 

Organization, Standing and Power

   7    

SECTION 3.02

 

Aqua Subsidiaries; Equity Interests

   7    

SECTION 3.03

 

Capital Structure

   7    

SECTION 3.04

 

Authority; Execution and Delivery, Enforceability

   8    

SECTION 3.05

 

No Conflicts; Consents

   8    

SECTION 3.06

 

SEC Documents; Undisclosed Liabilities

   9    

SECTION 3.07

 

Absence of Certain Changes or Events

   10    

SECTION 3.08

 

Taxes

   10    

SECTION 3.09

 

Absence of Changes in Benefit Plans

   12    

SECTION 3.10

 

ERISA Compliance

   12    

SECTION 3.11

 

Litigation

   13    

SECTION 3.12

 

Compliance with Applicable Laws

   14    

SECTION 3.13

 

Material Contracts

   15    

SECTION 3.14

 

Intellectual Property

   17    

SECTION 3.15

 

Permits

   17    

SECTION 3.16

 

Environmental Matters

   17    

SECTION 3.17

 

Real Property

   18    

SECTION 3.18

 

Insurance

   18

 

-i-



--------------------------------------------------------------------------------

   

SECTION 3.19

 

Labor Matters

   19    

SECTION 3.20

 

Affiliated Transactions

   19    

SECTION 3.21

 

Brokers

   20    

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO

HOLDINGS AND MERGER SUB

   20    

SECTION 4.01

 

Organization, Standing and Power

   20    

SECTION 4.02

 

Holdings

   20    

SECTION 4.03

 

Merger Sub

   20    

SECTION 4.04

 

Authority; Execution and Delivery, Enforceability

   20    

SECTION 4.05

 

No Conflicts

   21    

SECTION 4.06

 

Brokers

   21    

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF AQUA

STOCKHOLDERS

   21    

SECTION 5.01

 

Organization; Authority; Execution and Delivery,

Enforceability

   21    

SECTION 5.02

 

No Conflicts

   21    

SECTION 5.03

 

Aqua Common Stock

   22    

SECTION 5.04

 

Brokers

   22    

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES OF FOUNDER

PARTIES

   22    

SECTION 6.01

 

Organization; Authority; Execution and Delivery,

Enforceability

   22    

SECTION 6.02

 

No Conflicts

   22    

SECTION 6.03

 

Silver Common Stock

   23    

SECTION 6.04

 

Brokers

   23    

ARTICLE VII

  COVENANTS RELATING TO CONDUCT OF BUSINESS    23    

SECTION 7.01

 

Conduct of Business

   23    

ARTICLE VIII

  ADDITIONAL AGREEMENTS    24    

SECTION 8.01

 

Access to Information; Confidentiality

   24    

SECTION 8.02

 

Best Efforts; Notification

   25    

SECTION 8.03

 

Fees and Expenses

   25    

SECTION 8.04

 

Public Announcements

   25    

SECTION 8.05

 

Transfer Taxes

   25    

ARTICLE IX

  CONDITIONS PRECEDENT    26

 

-ii-



--------------------------------------------------------------------------------

   

SECTION 9.01

 

Conditions to Each Party’s Obligation To Effect The

Transactions

   26    

SECTION 9.02

 

Conditions to Obligations of Aqua and Holdings

   26    

SECTION 9.03

 

Conditions to Obligations of Founder Parties

   26    

ARTICLE X

  TERMINATION, AMENDMENT AND WAIVER    27    

SECTION 10.01

 

Termination

   27    

SECTION 10.02

 

Effect of Termination

   28    

SECTION 10.03

 

Amendment; Extension; Waiver

   28    

ARTICLE XI

  GENERAL PROVISIONS    29    

SECTION 11.01

 

Nonsurvival of Representations and Warranties

   29    

SECTION 11.02

 

Notices

   29    

SECTION 11.03

 

Definitions

   30    

SECTION 11.04

 

Interpretation

   31    

SECTION 11.05

 

Severability

   31    

SECTION 11.06

 

Counterparts

   31    

SECTION 11.07

 

Entire Agreement; Third-Party Beneficiaries

   31    

SECTION 11.08

 

Governing Law

   32    

SECTION 11.09

 

Assignment

   32    

SECTION 11.10

 

Enforcement; Jurisdiction; WAIVER OF JURY TRIAL

   32    

Exhibit A

  Amended and Restated Charter    A-1    

Exhibit B

  Form of Joinder    B-1    

Exhibit C

  Founder Agreement    C-1    

Exhibit D

  Holdings Stockholders’ Agreement    D-1    

Exhibit E

  Registration Rights Agreement    E-1    

Exhibit F

  Certificate of Incorporation of the Surviving Corporation    F-1             
 

 

-iii-



--------------------------------------------------------------------------------

    

SUBSCRIPTION, MERGER AND EXCHANGE AGREEMENT (this

     “Agreement”), dated as of September 29, 2005, among AMERIPATH HOLDINGS,
INC., a      Delaware corporation (“Aqua”), AMERIPATH GROUP HOLDINGS, INC., a
Delaware      corporation and a wholly owned subsidiary of Aqua (“Holdings”),
AQUA ACQUISITION      CORP., a Delaware corporation and a wholly owned
subsidiary of Holdings (“Merger Sub”), the      stockholders of Aqua set forth
on Schedule 1.01(a) hereto (collectively, the “Aqua      Stockholders”), and the
stockholders of Specialty Laboratories, Inc., a California corporation     
(“Silver”) set forth on Schedule 1.01(b) hereto (collectively, the “Founder
Parties”).     

WHEREAS, Aqua has organized Holdings, and Holdings has organized Merger

     Sub, for the purpose of effecting the transactions contemplated hereby;  
  

WHEREAS, Holdings shall issue 55,121,279 shares of the common stock, par

     value $0.01 per share, of Holdings (“Holdings Common Stock”) and 55,121,279
shares of Series      A participating preferred stock, par value $0.001 per
share, of Holdings (“Holdings Preferred      Stock”) to Aqua Stockholders in
exchange for an aggregate $45,900,000, and 47,471,279 shares      of the common
stock, par value $ 0.01, of Aqua (“Aqua Common Stock”), subject to adjustment  
   in accordance with Sections 1.01(a) and 1.07 hereof and otherwise on the
terms and subject to      the conditions set forth in this Agreement;     

WHEREAS, Holdings shall issue 19,930,208 shares of Holdings Common Stock

     and 19,930,208 shares of Holdings Preferred Stock to Founder Parties in
exchange for 9,025,000      shares of the common stock, no par value, of Silver
(“Silver Common Stock”), subject to      adjustment in accordance with Sections
1.01(b) and 1.07 hereof and otherwise on the terms and      subject to the
conditions set forth in this Agreement;     

WHEREAS, the parties intend, by executing this Agreement, that the foregoing

     exchanges of Aqua Common Stock and Silver Common Stock for Holdings Common
Stock and      Holdings Preferred Stock qualify as a tax-free exchange under
Section 351 of the Internal      Revenue Code of 1986, as amended (the “Code”);
    

WHEREAS, the respective Boards of Directors of Merger Sub and Aqua have

     approved and declared advisable, and the Board of Directors of Holdings has
approved, the      merger of Merger Sub with and into Aqua on the terms and
subject to the conditions set forth in      this Agreement, and the stockholders
of Merger Sub and Aqua have adopted this Agreement;     

WHEREAS, simultaneously with the execution of this Agreement, Aqua,

     AmeriPath, Inc., a Delaware corporation (“Opco”), Silver and Silver
Acquisition Corp., a      California corporation and a wholly owned subsidiary
of Opco (“Silver Merger Sub”), have      entered into an Agreement and Plan of
Merger (the “Silver Merger Agreement”), pursuant to      which Silver Merger Sub
shall be merged with and into Silver (the “Silver Merger”) and as a      result,
Opco will acquire all of the outstanding stock of Silver immediately after the  
   consummation of the transactions contemplated by this Agreement;     

WHEREAS, in connection with the transactions contemplated by this Agreement,

     the Certificate of Incorporation of Holdings shall be amended and restated
in the form of Exhibit      A hereto (the “Restated Holdings Charter”); and

 

-1-



--------------------------------------------------------------------------------

    

WHEREAS, the parties hereto desire to make certain representations, warranties,

     covenants and agreements in connection with the Transactions (as defined in
Section 1.01) and      also to prescribe various conditions to the Transactions.
    

NOW, THEREFORE, in consideration of the foregoing and the representations,

     warranties, covenants and agreements herein contained, the parties hereto,
intending to be legally      bound, hereby agree as follows:     
                                                                 ARTICLE I     
                                                        The Subscription, Merger
and Exchange     

SECTION 1.01 The Subscription, Merger and Exchange. On the terms and

     subject to the conditions set forth in this Agreement, and in accordance
with the Delaware      General Corporation Law (the “DGCL”), the following
transactions shall take place at the      Closing (as defined in Section 1.02)
(the transactions contemplated by this Section 1.01 are      referred to in this
Agreement collectively as the “Transactions”):     

(a) Each Aqua Stockholder shall (i) subscribe and pay for and Holdings shall

     issue to such Aqua Stockholder the number of fully paid and nonassessable
shares of Holdings      Common Stock and Holdings Preferred Stock set forth
opposite the name of such Aqua      Stockholder on Schedule 1.01(a) of this
Agreement under the headings “Holdings Common      Shares From Cash” and
“Holdings Preferred Shares From Cash,” respectively, at a purchase      price of
$1.20 (the “Holdings Common Stock Price”) per share of Holdings Common Stock in
     cash and $4.80 (the “Holdings Preferred Stock Price”) per share of Holdings
Preferred Stock in      cash (collectively, the “Holdings Subscription”), or
(ii) sell and transfer the number of shares of      Aqua Common Stock set forth
opposite such Aqua Stockholder’s name on Schedule 1.01(a) of      this Agreement
under the heading “Contributed Shares” to Holdings, and, in exchange therefor,  
   Holdings shall issue to such Aqua Stockholder the number of fully paid and
nonassessable shares      of Holdings Common Stock and Holdings Preferred Stock
set forth opposite the name of such      Aqua Stockholder on Schedule 1.01(a) of
this Agreement under the headings “Holdings      Common Shares From
Contribution” and “Holdings Preferred Shares From Contribution,”     
respectively (the “Aqua Stockholder Exchange”). In addition, prior to the
Effective Time (as      defined below), it is contemplated that, with the
consent of Aqua, certain additional stockholders      of Aqua (“Additional Aqua
Stockholders”) shall, by execution and delivery of a joinder in the      form
attached as Exhibit B hereto (a “Joinder”), agree to become parties to this
Agreement and      be bound by the terms and conditions hereof as if an Aqua
Stockholder hereunder. The      Additional Aqua Stockholders shall be entitled
to contribute shares of Aqua Common Stock to      Holdings, and in exchange for
each such share, Holdings shall issue to such stockholders fully      paid and
nonassessable shares of Holdings Common Stock and fully paid and nonassessable  
   shares of Holdings Preferred Stock, in each case, in the same proportion and
at the same price as      the shares of Holdings Common Stock and Holdings
Preferred Stock to be issued in the Aqua      Stockholder Exchange. Upon
execution and delivery of a Joinder by any Additional Aqua      Stockholder,
Schedule 1.01(a) shall be amended, without any further action by any of the
parties      hereto, to reflect the contribution to be made by such Additional
Aqua Stockholder.

 

-2-



--------------------------------------------------------------------------------

    

(b) Each Founder Party shall sell and transfer the number of shares of Silver

     Common Stock set forth opposite the name of such Founder Party on Schedule
1.01(b) of this      Agreement under the heading “Contributed Shares” to
Holdings, and, in exchange therefor,      Holdings shall issue to such Founder
Party the number of fully paid and nonassessable shares of      Holdings Common
Stock and Holdings Preferred Stock set forth opposite the name of such     
Founder Party on Schedule 1.01(b) of this Agreement under the headings “Holdings
Common      Shares From Contribution” and “Holdings Preferred Shares From
Contribution,” respectively      (collectively, the “Founder Exchange”).
Notwithstanding the foregoing, if, at the Effective      Time, the Founder
Parties do not hold an aggregate 20% or more of the outstanding shares of     
Holdings Common Stock and an aggregate 20% or more of the outstanding shares of
Holdings      Preferred Stock, then the shares of Silver Common Stock to be
contributed by the Specialty      Family Limited Partnership pursuant to the
Founder Exchange shall be increased such that at the      Effective Time, the
Founder Parties hold an aggregate 20% of the outstanding shares of Holdings     
Common Stock and an aggregate 20% of the outstanding shares of Holdings
Preferred Stock. In      any such event Schedule 1.01(b) shall be amended,
without any further action by any of the      parties hereto, to reflect the
additional contribution to be made by the Specialty Family Limited     
Partnership.     

(c) (i) Holdings and James B. Peter, M.D., Ph.D. (“Founder”) shall execute

     and deliver the agreement relating to services to be provided by Founder in
the form attached as      Exhibit C (the “Founder Agreement”), and (ii)
Holdings, Aqua Stockholders and Founder Parties      shall execute and deliver
the Holdings Stockholders’ Agreement in the form attached as Exhibit      D (the
“Holdings Stockholders’ Agreement”) and the Registration Rights Agreement in the
form      attached as Exhibit E (the “Registration Rights Agreement”). The
Founder Agreement, the      Holdings Stockholders’ Agreement and the
Registration Rights Agreement are, collectively, the      “Holdings Agreements.”
    

(d) Merger Sub shall be merged with and into Aqua at the Effective Time (as

     defined in Section 1.03) (the “Merger”). At the Effective Time, the
separate corporate existence      of Merger Sub shall cease and Aqua shall
continue as the surviving corporation (the “Surviving      Corporation”).     

(e) At the Effective Time, Holdings and Aqua shall take all action necessary

     such that each outstanding option to purchase shares of Aqua Common Stock
(an “Aqua      Option”), whether or not then exercisable, shall be cancelled and
shall entitle the holder thereof      to receive, as soon as reasonably
practicable after the surrender thereof, only an amount in cash      equal to
the product of (x) the total number of shares of Aqua Common Stock subject to
the      Aqua Option times (y) the excess, if any, of the value of the Merger
Consideration over the      exercise price per share of Aqua Common stock under
such Aqua Option, less applicable Taxes      required to be withheld with
respect to such payment. The Aqua Option Plan (as defined in      Section 3.03)
shall be terminated immediately after the Effective Time, and the provisions in
any      agreement, arrangement or other benefit plan providing for the
issuance, transfer or grant of any      capital stock of Aqua or any interest in
respect of any capital stock of Aqua shall be deleted      immediately after the
Effective Time, and Aqua shall take such actions to ensure that following     
the Effective Time no holder of an Aqua Option or any participant in or a party
to the Aqua      Option Plan or any similar plan or other agreement, arrangement
or benefit plan shall have any

 

-3-



--------------------------------------------------------------------------------

     right thereunder to acquire any capital stock or any interest in respect of
any capital stock of the      Surviving Corporation.     

SECTION 1.02 Closing. The closing (the “Closing”) of the Transactions shall

     take place at the offices of Ropes & Gray LLP, 45 Rockefeller Plaza, New
York, New York,      10111 as promptly as practicable after all the conditions
set forth in Article IX have been      satisfied (or, to the extent permitted by
Law (as defined in Section 3.05), waived by the parties      entitled to the
benefits thereof), in each case other than those conditions that by their nature
are      to be satisfied at the Closing, but subject to the fulfillment or
waiver of those conditions (and in      any event, not more than two business
days following the satisfaction or waiver of all such      conditions), or at
such other place, time and date as shall be agreed in writing between Aqua and  
   Founder. The date on which the Closing occurs is referred to in this
Agreement as the “Closing      Date”. Notwithstanding anything to the contrary
set forth herein, (i) the Holdings Subscription,      the Aqua Stockholder
Exchange and the Founder Exchange shall be deemed to occur      simultaneously
with each other, in each case, immediately prior to the Effective Time, and (ii)
     the Effective Time shall be deemed to occur immediately prior to the
effective time of the Silver      Merger. All amounts of cash contributed to
Holdings by the applicable Aqua Stockholders in      exchange for shares of
Holdings Common Stock and Holdings Preferred Stock hereunder shall      be
delivered to Holdings at the Closing by wire transfer of immediately available
funds to an      account designated by Holdings to such Aqua Stockholders. All
certificates (or affidavits of loss      reasonably acceptable to Holdings),
each accompanied by a stock power duly executed by the      record holders
thereof, representing the shares of Aqua Common Stock or Silver Common Stock  
   contributed to Holdings in accordance with Section 1.01 shall be delivered to
Holdings at the      Closing. At the Closing, Aqua shall surrender to Holdings
the certificate representing all of the      issued and outstanding shares of
Holdings Common Stock prior to the Effective Time and such      shares shall be
cancelled at Closing in consideration for $6.00 per share payable by Holdings.  
  

SECTION 1.03 Effective Time. Prior to the Closing, Aqua shall prepare, and on

     the Closing Date Aqua shall cause to be filed with the Secretary of State
of the State of Delaware      a certificate of merger or other appropriate
documents (in any such case, the “Certificate of      Merger”) executed in
accordance with Section 251 of the DGCL and shall make all other filings      or
recordings required under the DGCL. The Merger shall become effective at such
time as the      Certificate of Merger is duly filed with the Secretary of State
of the State of Delaware or at such      other time as Aqua shall specify in the
Certificate of Merger (the time the Merger becomes      effective being the
“Effective Time”).     

SECTION 1.04 Effects. The Merger shall have the effects set forth in the DGCL,

     including Section 259 of the DGCL.     

SECTION 1.05 Certificate of Incorporation and Bylaws.

    

(a) Certificate of Incorporation. The Certificate of Incorporation of the

     Surviving Corporation shall be amended at the Effective Time to read in the
form of Exhibit F,      and, as so amended, such Certificate of Incorporation
shall be the Certificate of Incorporation of      the Surviving Corporation
until thereafter changed or amended as provided therein or by      applicable
Law.

 

-4-



--------------------------------------------------------------------------------

    

(b) Bylaws. The Bylaws of Aqua as in effect immediately prior to the

     Effective Time shall be the Bylaws of the Surviving Corporation until
thereafter changed or      amended as provided therein or by applicable Law.  
  

SECTION 1.06 Directors and Officers.

    

(a) Directors. The directors of Aqua immediately prior to the Effective Time

     shall be the directors of the Surviving Corporation, until the earlier of
their resignation or      removal or until their respective successors are duly
elected and qualified, as the case may be.     

(b) Officers. The officers of Aqua immediately prior to the Effective Time

     shall be the officers of the Surviving Corporation, until the earlier of
their resignation or removal      or until their respective successors are duly
elected or appointed and qualified, as the case may      be.     

SECTION 1.07 Adjustment to Purchase Price. The parties acknowledge and

     agree that the Holdings Subscription, the Aqua Stockholder Exchange and the
Founder Exchange      each assume that (i) the per share value of a share of
Aqua Common Stock contributed to      Holdings prior to the Effective Time is
$6.00, (ii) the per share value of a share of Silver      Common Stock
contributed to Holdings prior to the Effective Time is $13.25, (iii) 20% of the
     value of cash and contributed securities in such Transactions will be used
to subscribe for, or will      be exchanged for, Holdings Common Stock (the
“Holdings Common Allocation”), (iv) 80% of      the value of cash and
contributed securities in such Transactions will be used to subscribe for, or  
   will be exchanged for, Holdings Preferred Stock (the “Holdings Preferred
Allocation”), and (v)      the per share value of the shares of Holdings Common
Stock and Holdings Preferred Stock      issued in such transactions are the
Holdings Common Stock Price and the Holdings Preferred      Stock Price,
respectively. Notwithstanding the foregoing, the parties agree that it may be in
the      best interest of Holdings to adjust the Holdings Common Allocation and
the Holdings Preferred      Allocation or sell shares of Holdings Common Stock
and Holdings Preferred Stock at a price per      share other than the Holdings
Common Stock Price and the Holdings Preferred Stock Price,      respectively.
Accordingly, the parties agree that Holdings shall be entitled to amend this  
   agreement to adjust one or more of the Holdings Common Allocation, the
Holdings Preferred      Allocation, the Holdings Common Stock Price and Holdings
Preferred Stock Price, provided that      pursuant to any such amendment (A) the
per share value of a share of Aqua Common Stock      contributed to Holdings
shall remain $6.00, (B) the per share value of a share of Silver Common     
Stock contributed to Holdings shall remain at $13.25, (C) the sum of the amended
Holdings      Common Allocation and amended Holdings Preferred Allocation equals
100%, (D) the sum of      the amended Holdings Common Stock Price and amended
Holdings Preferred Stock equals      $6.00, and (E) any such amended Holdings
Common Allocation, amended Holdings Preferred      Allocation, amended Holdings
Common Stock Price and amended Holdings Preferred Stock      Price shall apply
to each of the Holdings Subscription, the Aqua Stockholder Exchange and the     
Founder Exchange. Upon any such amendment, Schedules 1.01(a) and 1.01(b) shall
be      amended, without any further action by any of the parties hereto, to
reflect the foregoing      amendments to the Holdings Common Allocation, the
Holdings Preferred Allocation, the      Holdings Common Stock Price and the
Holdings Preferred Stock Price, if any.       

 

-5-



--------------------------------------------------------------------------------

                                            
                                          ARTICLE II            
                                                                 Effect on the
Capital Stock of the                                             
         Constituent Corporations; Exchange of Certificates     

SECTION 2.01 Effect of Merger on Capital Stock. At the Effective Time, by

     virtue of the Merger and without any action on the part of the holder of
any capital stock of Aqua      or Merger Sub:     

(a) Capital Stock of Merger Sub. Each issued and outstanding share of capital

     stock of Merger Sub shall be converted into and become one fully paid and
nonassessable share      of common stock, par value $0.01 per share, of the
Surviving Corporation.     

(b) Cancellation of Certain Owned Shares. Each share of the common stock,

     par value $0.01, of Aqua (“Aqua Common Stock”), that is held in the
treasury of Aqua, or      outstanding and held by Holdings or any direct or
indirect wholly owned subsidiary of Aqua,      shall no longer be outstanding
and shall automatically be canceled and retired and shall cease to      exist,
and no Holdings Common Stock or other consideration shall be delivered or
deliverable in      exchange therefor.     

(c) Conversion of Aqua Common Stock. Subject to Section 2.01(b), each

     share of Aqua Common Stock that is issued and outstanding prior to the
Effective Time, other      than Dissenting Shares (as defined in Section
2.01(d)), shall be converted into the right to receive      $6.00 in cash
(collectively, the “Merger Consideration”). As of the Effective Time, all such  
   shares of Aqua Common Stock shall no longer be outstanding and shall
automatically be      canceled and retired and shall cease to exist, and each
holder of a certificate representing any      such shares of Aqua Common Stock
shall cease to have any rights with respect thereto, except      the right to
receive Merger Consideration upon surrender of such certificate, without
interest.     

(d) Dissenting Shares. Notwithstanding anything in this Agreement to the

     contrary, shares of Aqua Common Stock that are issued and outstanding
immediately prior to the      Effective Time and that are held by a holder who
was entitled to and has validly demanded      appraisal rights in accordance
with Section 262 of the DGCL (“Dissenting Shares”) shall not be      converted
into the right to receive the Merger Consideration unless and until such holder
shall      have failed to perfect or shall have effectively withdrawn or lost
such holder’s appraisal rights      under the DGCL but instead shall be
converted into the right to receive payment from the      Surviving Corporation
with respect to such Dissenting Shares in accordance with the DGCL. If      any
such holder shall have failed to perfect or shall have effectively withdrawn or
lost such right,      each share of such holder shall be treated as a share of
Aqua Common Stock that had been      converted as of the Effective Time into the
right to receive the Merger Consideration in      accordance with Section
2.01(c).                                             
                                 ARTICLE III            
                                                         Representations and
Warranties of Aqua     

Aqua represents and warrants to the Founder Parties that, except as set forth in
the

 

-6-



--------------------------------------------------------------------------------

     corresponding section of the letter, dated as of the date of this
Agreement, from Aqua to the      Founder Parties (the “Aqua Disclosure Letter”),
or in any other section of Aqua Disclosure      Letter if the relevance of such
disclosure or matter is reasonably apparent (except that no matter      shall be
deemed to be disclosed for purposes of Section 3.05 or Section 3.20 of Aqua
Disclosure      Letter if it is not set forth or cross-referenced in such
section of Aqua Disclosure Letter):     

SECTION 3.01 Organization, Standing and Power. Each of Aqua and each of its

     subsidiaries (the “Aqua Subsidiaries”) is a corporation, partnership or
limited liability company      duly organized, validly existing and in good
standing under the laws of the jurisdiction in which      it is organized and
has full corporate, partnership or limited liability company power and     
authority to conduct its businesses as presently conducted. Aqua and each Aqua
Subsidiary is      duly qualified to do business as a foreign corporation,
partnership or limited liability company      and is in good standing in each
jurisdiction where the nature of its business or the ownership or      leasing
of its properties make such qualification necessary, except where the failure to
so qualify      has not had and could not reasonably be expected to have an Aqua
Material Adverse Effect (as      defined in Section 11.03). Aqua has made
available to the Founder Parties true and complete      copies of the articles
of incorporation of Aqua, as amended to the date of this Agreement (as so     
amended, the “Aqua Charter”), the Bylaws of Aqua, as amended to the date of this
Agreement      (as so amended, the “Aqua Bylaws”) and the comparable charter and
organizational documents      of each Aqua Subsidiary.     

SECTION 3.02 Aqua Subsidiaries; Equity Interests. (a) Section 3.02(a) of Aqua

     Disclosure Letter lists each Aqua Subsidiary, its jurisdiction of
organization and each holder of      outstanding capital stock or other
ownership interests of such subsidiary. All the outstanding      shares of
capital stock or other ownership interests of each Aqua Subsidiary have been
validly      issued and are fully paid and nonassessable and, except as set
forth in Aqua Disclosure Letter,      are owned by Aqua, by another Aqua
Subsidiary or by Aqua and another Aqua Subsidiary, free      and clear of all
pledges, liens, hypothecations, claims, charges, mortgages, encumbrances and  
   security interests of any kind or nature whatsoever (collectively, “Liens”).
No shares of capital      stock of any Aqua Subsidiary have been issued in
violation of any purchase option, call option,      right of first refusal,
preemptive right, subscription right or any similar right. No shares of     
capital stock of any Aqua Subsidiary are reserved for issuance.     

(b) Except for its interests in the Aqua Subsidiaries, Aqua does not as of the

     date of this Agreement own, directly or indirectly, (i) any capital stock,
membership interest,      partnership interest or other equity interest in any
person or securities convertible into or      exchangeable for any equity
interest of any person or (ii) any participating interest in the      revenues
or profits of any person, and neither Aqua nor any Aqua Subsidiary is subject to
any      obligation to make any investment (in the form of loan, capital
contribution or otherwise) in any      person.     

SECTION 3.03 Capital Structure. The authorized capital stock of Aqua consists

     of 100,000,000 shares of Aqua Common Stock. At the close of business on
September 28, 2005      (the “Capitalization Date”), (i) 57,904,067 shares of
Aqua Common Stock were issued and      outstanding, (ii) no shares of Aqua
Common Stock were held by Aqua in its treasury and      (iii) 8,191,202 shares
of Aqua Common Stock were subject to outstanding Aqua Options,      1,108,798
additional shares of Aqua Common Stock were reserved for issuance pursuant to

 

-7-



--------------------------------------------------------------------------------

     Aqua’s 2003 Stock Option and Restricted Stock Plan (the “Aqua Option
Plan”). Since the      Capitalization Date, no other shares of capital stock or
other voting securities of Aqua have been      issued or reserved for issuance,
other than the issuance of Aqua Common Stock upon the      exercise of Aqua
Options outstanding on the Capitalization Date and in accordance with their     
present terms and other than as permitted pursuant to Section 7.01(a). All
outstanding shares of      Aqua Common Stock are, and all such shares that may
be issued prior to the Effective Time will      be when issued, duly authorized,
validly issued, fully paid and nonassessable and not subject to      or issued
in violation of any purchase option, call option, right of first refusal,
preemptive right,      subscription right or any similar right under any
provision of the DGCL, the Aqua Charter, the      Aqua Bylaws, any Contract (as
defined in Section 3.05) to which Aqua is a party or otherwise.      There are
not any bonds, debentures, notes or other indebtedness of Aqua or any Aqua     
Subsidiary having the right to vote (or convertible into, or exchangeable for,
securities having the      right to vote) on any matters on which holders of
Aqua Common Stock or holders of equity      securities of any Aqua Subsidiary
may vote (“Voting Aqua Debt”). Except as set forth above      there are not any
options, warrants, rights, convertible or exchangeable securities, “phantom”  
   stock rights, stock appreciation rights, restricted stock awards, dividend
equivalent awards,      stock-based performance units, commitments, Contracts
(as defined in Section 3.05),      arrangements or undertakings of any kind to
which Aqua or any Aqua Subsidiary is a party      (i) obligating Aqua or any
Aqua Subsidiary to issue, deliver or sell, or cause to be issued,      delivered
or sold, additional shares of capital stock or other equity interests in, or any
security      convertible into or exercisable or exchangeable for any capital
stock of or other equity interest in,      Aqua or of any Aqua Subsidiary or any
Voting Aqua Debt or (ii) obligating Aqua or any Aqua      Subsidiary to issue,
grant, extend or enter into any such option, warrant, call, right, security,  
   commitment, Contract, arrangement or undertaking. There are not any
outstanding contractual      obligations of Aqua or any Aqua Subsidiary to
repurchase, redeem or otherwise acquire any      shares of capital stock of Aqua
or any Aqua Subsidiary.     

SECTION 3.04 Authority; Execution and Delivery, Enforceability. Aqua has all

     requisite corporate power and authority to execute and deliver this
Agreement and to      consummate the Transactions contemplated by this
Agreement. The execution and delivery by      Aqua of this Agreement and the
consummation by Aqua of the Transactions contemplated by      this Agreement
have been duly authorized by all necessary corporate action on the part of Aqua.
     The Aqua Stockholders who hold a majority of the issued and outstanding
shares of Aqua      Common Stock, have duly approved this Agreement. Aqua has
duly executed and delivered this      Agreement, and this Agreement constitutes
its legal, valid and binding obligation, enforceable      against it in
accordance with its terms.     

SECTION 3.05 No Conflicts; Consents. (a) The execution and delivery by Aqua

     of this Agreement do not, and the consummation of the Merger and the other
Transactions      contemplated by this Agreement and compliance with the terms
hereof will not, conflict with, or      result in any violation of or default
(with or without notice or lapse of time, or both) under, or      give rise to a
right of termination, cancellation, modification or acceleration of any
obligation or      to loss of a material asset (including material intellectual
property asset) or benefit under, or      result in the creation of any Lien
upon any of the properties or assets of Aqua or any Aqua      Subsidiary under,
any provision of (i) the Aqua Charter, the Aqua Bylaws or the comparable     
charter or organizational documents of any Aqua Subsidiary, (ii) any contract,
lease, license,      loan, credit agreement, indenture, note, bond, mortgage,
deed of trust, agreement, Aqua Permit

 

-8-



--------------------------------------------------------------------------------

     (as defined in Section 3.15), obligation, concession, franchise or other
instrument (collectively,      “Contracts”) to which Aqua or any Aqua Subsidiary
is a party or by which any of their      respective properties or assets is
bound or (iii) subject to the filings and other matters referred to      in
Section 3.05(b), any writ, judgment, order, award, consent decree, waiver,
stipulation,      subpoena, citation, notice, summons, restraining order,
injunction, stay, ruling or decree      (collectively, “Judgments”), or statute,
law (including common law), ordinance, rule (including      any New York Stock
Exchange or other stock exchange rule or listing requirement) or regulation     
(collectively, “Laws”) applicable to Aqua or any Aqua Subsidiary or their
respective properties      or assets, other than, in the case of clauses (ii)
and (iii) above, any such items that, individually      or in the aggregate,
have not had and could not reasonably be expected to have an Aqua Material     
Adverse Effect.     

(b) No consent, approval, license, permit, order or authorization (“Consent”)

     of, or registration, declaration or filing with, or permit from, any
government or any court of      competent jurisdiction, tribunal, judicial body,
arbitrator, stock exchange, administrative or      regulatory agency,
self-regulatory organization, commission or other governmental or quasi-     
governmental authority or instrumentality, in each case, whether local, state or
Federal, domestic      or foreign (a “Governmental Entity”), is required to be
obtained or made by or with respect to      Aqua or any Aqua Subsidiary in
connection with the execution, delivery and performance of this      Agreement
or the consummation of the Transactions contemplated by this Agreement, other
than      (i) compliance with and filings under the Hart-Scott-Rodino Antitrust
Improvements Act of      1976, as amended (the “HSR Act”), (ii) relicensures
that may be required following the Effective      Time pursuant to applicable
state or Federal Law, (iii) the filing of the Certificate of Merger      with
the Secretary of State of the State of Delaware and appropriate documents with
the relevant      authorities of the other jurisdictions in which Aqua is
qualified to do business, (iv) such filings as      may be required in
connection with the taxes described in Section 8.05, and (v) such other items  
   (A) required solely by reason of the participation of the Founder Parties (as
opposed to any third      party) in the Transactions or (B) that, individually
or in the aggregate, have not had and could      not reasonably be expected to
have an Aqua Material Adverse Effect.     

SECTION 3.06 SEC Documents; Undisclosed Liabilities. (a) Opco has filed all

     reports, schedules, forms, statements and other documents required to be
filed by Opco with the      SEC since December 31, 2002 pursuant to Sections
13(a) and 15(d) of the Securities Exchange      Act of 1934, as amended (the
“Exchange Act”) (the “Aqua SEC Documents”).     

(b) As of its respective date, each Aqua SEC Document complied in all

     material respects with the requirements of the Exchange Act and the rules
and regulations of the      SEC promulgated thereunder applicable to such Aqua
SEC Document, and did not contain any      untrue statement of a material fact
or omit to state a material fact required to be stated therein or      necessary
in order to make the statements therein, in light of the circumstances under
which they      were made, not misleading. Except to the extent that information
contained in any Aqua SEC      Document has been revised or superseded by a
later filed Aqua SEC Document, none of the      Aqua SEC Documents contains any
untrue statement of a material fact or omits to state any      material fact
required to be stated therein or necessary in order to make the statements
therein, in      light of the circumstances under which they were made, not
misleading. The consolidated      financial statements of Aqua included in the
Aqua SEC Documents comply as to form in all      material respects with
applicable accounting requirements and the published rules and

 

-9-



--------------------------------------------------------------------------------

     regulations of the SEC with respect thereto, have been prepared in
accordance with generally      accepted accounting principles (“GAAP”) (except,
in the case of unaudited statements, as      permitted by Form 10-Q of the SEC)
applied on a consistent basis during the periods involved      (except as may be
indicated in the notes thereto) and fairly present the consolidated financial  
   position of Opco and its consolidated subsidiaries as of the dates thereof
and the consolidated      results of their operations and cash flows for the
periods shown (subject, in the case of unaudited      statements, to normal
year-end audit adjustments).     

(c) Except as set forth in the financial statements filed with the 2004 10-K or

     incurred in the ordinary course since December 31, 2004, as of the date of
this Agreement      neither Aqua nor any Aqua Subsidiary has any liabilities or
obligations of any nature (whether      accrued, absolute, contingent or
otherwise) that, individually or in the aggregate, could      reasonably be
expected to have an Aqua Material Adverse Effect.     

(d) None of the Aqua Subsidiaries (other than Opco) is, or has at any time

     been, subject to the reporting requirements of Sections 13(a) and 15(d) of
the Exchange Act.     

SECTION 3.07 Absence of Certain Changes or Events. Since December 31,

     2004, (i) Aqua and each Aqua Subsidiary has conducted its business only in
the ordinary course      and in a manner consistent with past practice (except
in connection with the negotiation and      execution and delivery of this
Agreement and the Silver Merger Agreement), (ii) no event has      occurred and
no action has been taken that would have been prohibited by the terms of Section
     7.01(a) if such Section had been in effect as of and at all times since
December 31, 2004, and      (iii) there has not been any change, event,
condition, circumstance or state of facts (whether or      not covered by
insurance), individually or in the aggregate, that has had or could reasonably
be      expected to have an Aqua Material Adverse Effect.     

SECTION 3.08 Taxes. (a) Each of Aqua and each Aqua Subsidiary has timely

     filed, or has caused to be timely filed on its behalf, all Tax Returns
required to be filed by it with      the appropriate Governmental Entity, and
all such Tax Returns are true, complete and accurate in      all material
respects. All Taxes shown to be due on such Tax Returns, or other Taxes owed,  
   have been timely paid. Aqua has afforded the Founder Parties the opportunity
to examine true      and correct copies of all material Tax Returns, examination
reports, ruling requests and      statements of deficiencies, filed, assessed
against or agreed to by Aqua or any Aqua Subsidiary.     

(b) Except as could not reasonably be expected to have an Aqua Material

     Adverse Effect, each of Aqua and each Aqua Subsidiary has timely paid any
Taxes that are due      and payable by it. The most recent financial statements
contained in the Aqua SEC Documents      filed with the SEC prior to the date of
this Agreement (the “Filed Aqua SEC Documents”) reflect      an adequate reserve
for all Taxes payable (or that may become payable) by Aqua or any Aqua     
Subsidiary (in addition to any reserve for deferred Taxes to reflect timing
differences between      book and Tax items) for all Taxable periods and
portions thereof through the date of such      financial statements. No
deficiency with respect to any Taxes has been proposed, asserted or     
assessed against Aqua or any Aqua Subsidiary, and no requests for waivers of the
time to assess      any such Taxes are pending.

 

-10-



--------------------------------------------------------------------------------

    

(c) The Federal income Tax Returns of Aqua and each Aqua Subsidiary

     consolidated in such Tax Returns have been examined by and settled with the
United States      Internal Revenue Service, or have closed by virtue of the
expiration of the relevant statute of      limitations, for all years ending on
or before December 31, 2001. All material assessments for      Taxes due with
respect to such completed and settled examinations or any concluded litigation  
   have been fully paid.     

(d) There are no material Liens for Taxes (other than for current Taxes not yet

     due and payable) on the assets of Aqua or any Aqua Subsidiary. Neither Aqua
nor any Aqua      Subsidiary is a party to any Contract with respect to Taxes,
including (i) a “closing agreement”      as defined under Code Section 7121 (or
any corresponding or similar provision of state, local or      foreign Law),
(ii) a waiver of any statute of limitations in respect of Taxes or the agreement
to an      extension of time with respect to a material assessment of
deficiency, (iii) any Tax allocation,      indemnity or sharing agreement or
(iv) a power of attorney with respect to any Tax.     

(e) Each of Aqua and each Aqua Subsidiary has complied in all material

     respects with all applicable Laws relating to the withholding of Taxes and
has timely withheld      and paid to the proper Governmental Entities all
amounts required to have been withheld and      paid in connection with amounts
paid or owing to any employee, independent contractor,      creditor or
stockholder.     

(f) There are no audits or other administrative or court proceedings presently

     pending with regard to any Taxes for which Aqua or any Aqua Subsidiary
could be liable. No      dispute or claim concerning any Taxes for which Aqua or
any Aqua Subsidiary could be liable      has been claimed or raised by any
Governmental Entity in writing to Aqua, and no claim has      been made in
writing to Aqua by any Governmental Entity in a jurisdiction where Aqua or any  
   Aqua Subsidiary does not file Tax Returns that Aqua or any such Aqua
Subsidiary is, or may be,      subject to taxation by that jurisdiction.     

(g) Neither Aqua nor any Aqua Subsidiary (i) has been a member of an

     affiliated group filing a consolidated federal income Tax return (other
than such a group of      which Aqua is the common parent) or (ii) will be
required to pay the Taxes of any other person      under Treasury regulation
Section 1.1502-6 (or similar Law), as a transferee or successor, by     
Contract or otherwise.     

(h) Within the past five years, neither Aqua nor any Aqua Subsidiary (i) has

     constituted either a “distributing corporation” or a “controlled
corporation” within the meaning      of Section 355(a)(1)(A) of the Code in a
distribution qualifying (or intended to qualify) under      Section 355 of the
Code (or so much of Section 356 as related to Section 355) or (ii) been a party
     to any transaction that was reported as a reorganization within the meaning
of Section 368.     

(i) Neither Aqua nor any Aqua Subsidiary is a party to any Contract that,

     individually or collectively, could give rise to the payment of any amount
which would not be      deductible by reason of Section 162(m).     

(j) For purposes of this Agreement:

    

“Taxes” includes all forms of taxation, whenever created or imposed, and whether

 

-11-



--------------------------------------------------------------------------------

     of the United States or elsewhere, and whether imposed by a local,
municipal, governmental,      state, foreign, Federal or other Governmental
Entity, or in connection with any agreement with      respect to Taxes,
including all interest, penalties and additions imposed with respect to such  
   amounts.     

“Tax Return” means any Federal, state, local, provincial and foreign Tax return,

     declaration, statement, report, schedule, form or other information filed
with respect to any Tax,      including any claim for refunds of any Tax and any
attachment to or any amendment or      supplement of any of the foregoing, filed
or required to be filed with any Governmental Entity in      connection with the
determination, assessment or collection of any Tax or the administration of     
any Laws relating to any Tax.     

SECTION 3.09 Absence of Changes in Benefit Plans. Except as disclosed in the

     Filed Aqua SEC Documents, from the date of the most recent financial
statements included in      the Filed Aqua SEC Documents to the date of this
Agreement, there has not been any adoption or      amendment in any material
respect by Aqua or any Aqua Subsidiary of any collective bargaining     
agreement or any bonus, pension, profit sharing, deferred compensation,
incentive compensation,      stock ownership, stock purchase, stock option,
phantom stock, retirement, vacation, severance,      change of control,
indemnification, disability, death benefit, hospitalization, medical or other  
   plan, agreement, arrangement or understanding providing benefits to any
current or former      employee, officer or director of Aqua or any Aqua
Subsidiary (collectively, “Aqua Benefit      Plans”). Except as disclosed in the
Filed Aqua SEC Documents, as of the date of this Agreement      there are not
any employment, severance or termination agreements or arrangements between     
Aqua or any Aqua Subsidiary and any current or former executive officer or
director of Aqua or      any Aqua Subsidiary (collectively, the “Aqua Benefit
Agreements”).     

SECTION 3.10 ERISA Compliance; Excess Parachute Payments. (a) The Aqua

     Disclosure Letter contains a list of any and all Aqua Benefit Plans,
including any and all      “employee pension benefit plans” (as defined in
Section 3(2) of the Employee Retirement      Income Security Act of 1974, as
amended (“ERISA”)) (“Aqua Pension Plans”), “employee      welfare benefit plans”
(as defined in Section 3(1) of ERISA) and all other fringe benefit plans or     
arrangements maintained, or contributed to, by Aqua or any Aqua Subsidiary for
the benefit of      any current or former employees, consultants, officers or
directors of Aqua or any Aqua      Subsidiary (or the dependents of the
foregoing or with respect to which Aqua may have any      material liability).
Each Aqua Benefit Plan has been administered in compliance with its terms     
and applicable Law, other than instances of noncompliance that, individually and
in the      aggregate, have not had and could not reasonably be expected to have
an Aqua Material Adverse      Effect. All reports and disclosures relating to
each Aqua Benefit Plan required to be filed with or      furnished to any
Governmental Entity or plan participants or beneficiaries have been filed or  
   furnished in all material respects in accordance with applicable law in a
timely manner. All      contributions required to be made to each Aqua Benefit
Plan pursuant to the terms of such plan      have been timely made. Aqua has
made available to the Founder Parties true, complete and      correct copies of
(i) each Aqua Benefit Plan (or, in the case of any unwritten Aqua Benefit Plan,
     a description thereof), (ii) the most recent annual report on Form 5500
filed with the Internal      Revenue Service with respect to each Aqua Benefit
Plan (if any such report was required), (iii)      the most recent summary plan
description for each Aqua Benefit Plan for which such summary

 

-12-



--------------------------------------------------------------------------------

     plan description is required and (iv) each true agreement or group annuity
contract relating to      any Aqua Benefit Plan.     

(b) Each Aqua Pension Plan intended to be a “qualified plan” within the

     meaning of Section 401(a) of the Code has been the subject of a
determination letter from the      Internal Revenue Service to the effect that
such Aqua Pension Plan is qualified and exempt from      Federal income taxes
under Sections 401(a) and 501(a), respectively, of the Code, and no such     
determination letter has been revoked nor, to the knowledge of Aqua, has
revocation been      threatened, and nothing has occurred since the date of its
most recent determination letter in any      respect that would adversely affect
its qualification or materially increase its costs.     

(c) No Aqua Benefit Plan is a “multiemployer plan” within the meaning of

     Section 3(37) of ERISA (a “Multiemployer Pension Plan”), and no Aqua
Benefit Plan is subject      to Title IV or Section 302 of ERISA or Section 412
or 4971 of the Code.     

(d) None of Aqua, any Aqua Subsidiary, any officer of Aqua or any of the

     Aqua Subsidiaries or any of the Aqua Benefit Plans that are subject to
ERISA, including Aqua      Pension Plans, any trusts created thereunder or any
trustee or administrator thereof, has engaged      in a “prohibited transaction”
(as such term is defined in Section 406 of ERISA or Section 4975      of the
Code) or any other breach of fiduciary responsibility that could subject Aqua,
any Aqua      Subsidiary or any officer of Aqua or any Aqua Subsidiary to the
tax or penalty on prohibited      transactions imposed by such Section 4975 or
to any liability under Section 502(i) or 502(1) of      ERISA, except as could
not reasonably be expected to have an Aqua Material Adverse Effect.     

(e) No Aqua Benefit Plan or trust has been terminated, nor has there been any

     “reportable event” (as that term is defined in Section 4043 of ERISA) with
respect to any Aqua      Benefit Plan during the last five years. Neither Aqua
nor any Aqua Subsidiary has incurred a      “complete withdrawal” or a “partial
withdrawal” (as such terms are defined in Sections 4203 and      4205,
respectively, of ERISA) since the effective date of such Sections 4203 and 4205
with      respect to any Multiemployer Pension Plan.     

(f) With respect to any Aqua Benefit Plan that is an employee welfare benefit

     plan, (i) no such Aqua Benefit Plan is unfunded or funded through a
“welfare benefits fund” (as      such term is defined in Section 419(e) of the
Code), and (ii) no such Aqua Benefit Plan provides      for life, health,
medical, disability or other welfare benefits to former employees or
beneficiaries      or dependents thereof, except for health continuation
coverage provided at no expense to Aqua      or any Aqua Subsidiary as required
by Section 4980B of the Code or Part 6 of Title I of ERISA.     

(g) There are no material actions, claims, liens or investigations existing or

     pending (other than routine claims for benefits) or, to the knowledge of
Aqua, threatened with      respect to any Aqua Benefit Plan. No Aqua Benefit
Plan is under audit or investigation by any      Governmental Entity and no such
completed audit, if any, has resulted in the imposition of any      Tax during
the last 12 months.     

SECTION 3.11 Litigation; Inspections and Investigations. (a) As of the date of

     this Agreement, there is no claim, suit, action, audit or proceeding
pending or, to the knowledge      of Aqua, threatened against Aqua, any Aqua
Subsidiary or, to the knowledge of Aqua, any

 

-13-



--------------------------------------------------------------------------------

     person that Aqua or any Aqua Subsidiary has agreed to indemnify in respect
thereof, nor, to the      knowledge of Aqua, is there any investigation of Aqua
(collectively, “Aqua Litigation”) that if      adversely decided could result
(x) in a liability to Aqua and the Aqua Subsidiaries in excess of     
$5,000,000 or (y) in injunctive or other equitable remedy against such parties
that would      materially affect the operation of the business of Aqua, and
Aqua is not aware of any basis for      any such claim, suit, action, audit,
proceeding or investigation. As of the date of this Agreement,      there is no
Aqua Litigation that, individually or in the aggregate, has had or could
reasonably be      expected to have an Aqua Material Adverse Effect. As of the
date of this Agreement, there is not      any Judgment outstanding against Aqua
or any Aqua Subsidiary or affecting any of their      respective properties or
assets or business operations. There is no Judgment (whether outstanding      as
of the date of this Agreement or first outstanding after the date of this
Agreement) the effect of      which has had or could reasonably be expected to
have an Aqua Material Adverse Effect.      Aqua and any Aqua Subsidiaries have
in all material respects performed all of the obligations      required to be
performed to the date of this Agreement by any Judgment against Aqua or any     
Aqua Subsidiary, or by any Contract that settled any suit, action or proceeding
against Aqua or      any Aqua Subsidiary.     

(b) None of Aqua or any Aqua Subsidiaries nor, to Aqua’s knowledge, any of

     their respective officers, directors, employees or agents (or stockholders,
representatives or other      persons acting on the express, implied or apparent
authority of such entities) is currently, or has      been within the last two
years, with respect to any state or Federal criminal enforcement agency      or
with respect to Medicare, Medicaid, or any other state or Federal health care
payment or      reimbursement program: (i) the subject of any audit or, to the
knowledge of Aqua, any      investigation; or (ii) party to any Contract or
Judgment that (A) requires, or could reasonably be      expected to require, the
payment of a material amount of money by Aqua or any of the Aqua     
Subsidiaries to any state or Federal agency, program, or fiscal intermediary, or
(B) requires or      prohibits any activity by Aqua or any of the Aqua
Subsidiaries; and which, in the case of either      (A) or (B) of this sentence,
is either punitive in nature, or serves as a civil penalty.     

SECTION 3.12 Compliance with Applicable Laws; Compliance Program. (a)

     The business of Aqua and the Aqua Subsidiaries is currently being conducted
and since January      1, 2004 has been conducted in compliance with all
applicable Laws, including those relating to      licensure, certification, and
operation of clinical laboratories, individuals providing services in or      to
clinical laboratories, reimbursement for products or services provided by Aqua
and the Aqua      Subsidiaries, submission of claims to any payor, including
Medicare, Medicaid or other third      party payors, for items or services, and
Environmental Laws (as defined in Section 3.16), except      for instances of
noncompliance that, individually and in the aggregate, have not had and could  
   not reasonably be expected to have an Aqua Material Adverse Effect. Neither
Aqua nor any      Aqua Subsidiaries have received any written notice asserting a
failure to comply with any Law,      which failure has had or could reasonably
be expected to have an Aqua Material Adverse Effect,      and which notice has
not prior to the date of this Agreement been fully and completely resolved.     
This Section 3.12 does not relate to matters with respect to Taxes, which are
the subject of      Section 3.08.     

(b) Aqua and the Aqua Subsidiaries have timely filed all material filings and

     reports of every kind whatsoever required by Law or by written or oral
Contract or otherwise to      have been filed or made with respect to the
provision of services by Aqua and the Aqua

 

-14-



--------------------------------------------------------------------------------

     Subsidiaries to third-party purchasers, including, but not limited to,
Medicare and Medicaid,      insurance carriers and other fiscal intermediaries.
No validation review or program integrity      review related to Aqua and the
Aqua Subsidiaries has been conducted by any commission, board      or agency in
connection with the Medicare or Medicaid program, and no such reviews are     
scheduled, pending or, to Aqua’s knowledge, threatened against or affecting Aqua
or the Aqua      Subsidiaries or the consummation of the transactions
contemplated hereby.     

(c) Aqua and the Aqua Subsidiaries maintain an effective voluntary

     compliance program to promote compliance with Law that is consistent with
model compliance      guidance issued by the United States Department of Health
and Human Services Office of      Inspector General (“OIG”) and applicable laws
and regulations. To the knowledge of Aqua, no      individual employed by,
contracting independently with or otherwise providing services or      supplies
in connection with the conduct of business by Aqua or any Aqua Subsidiary is
excluded      from participation in the Medicare or Medicaid programs or is
listed on the excluded individuals      list published by the OIG.     

SECTION 3.13 Material Contracts. (a) Section 3.13(a) of the Aqua Disclosure

     Letter sets forth a list of the following Contracts, whether written or
oral (and if oral, a complete      and accurate summary thereof) to which Aqua
or any Aqua Subsidiary is a party, in each case to      the extent in effect on
this date of this Agreement (the “Aqua Material Contracts”):     

(i) Aqua Benefit Plans or Aqua Benefit Agreements;

    

(ii) Contracts for the provision of laboratory services to the top 25 customers

    

of Aqua, measured by revenue for the period January to June 2005;

    

(iii) Contracts providing for the licensing of material Intellectual Property

    

Rights (as defined in Section 3.14);

    

(iv) Contracts which are reasonably likely to involve aggregate payments by or

    

to Aqua or any Aqua Subsidiary of more than $2,500,000 annually or $5,000,000
over

    

the remaining term of the Contract), other than the sale of services or products
in the

    

ordinary course of business;

    

(v) real property leases or subleases;

    

(vi) Contracts that (A) limit the ability of Aqua or any Aqua Subsidiary or

    

affiliate of, or successor to, Aqua, or, to the knowledge of Aqua, any executive
officer of

    

Aqua, to compete in any line of business or with any person or in any geographic
area or

    

during any period of time, (B) require Aqua or any Aqua Subsidiary or affiliate
of, or

    

successor to, Aqua to use any supplier or third party for all or substantially
all of any of

    

its material requirements or need in any respect, (C) limit or purport to limit
the ability of

    

Aqua or any Aqua Subsidiary or affiliate of, or successor to, Aqua to solicit
any

    

customers or clients of the other parties thereto, (D) require Aqua or any Aqua
Subsidiary

    

or affiliate of, or successor to, Aqua to provide to the other parties thereto
“most favored

    

nations” pricing or (E) require Aqua or any Aqua Subsidiary or affiliate of, or
successor

    

to, Aqua to market or co-market any products or services of a third party (other
than any

    

customer of Aqua or any Aqua Subsidiary);

 

-15-



--------------------------------------------------------------------------------

    

(vii) Contracts relating to (A) any indebtedness (which does not include

    

accounts payable incurred in the ordinary course of business), notes payable
(including

    

notes payable in connection with acquisitions), accrued interest payable or
other

    

obligations for borrowed money, whether current, short-term, or long-term,
secured or

    

unsecured, of Aqua or any Aqua Subsidiary, (B) any purchase money indebtedness
or

    

earn-out or similar obligation in respect of purchases of property or assets by
Aqua or any

    

Aqua Subsidiary, (C) any lease obligations of Aqua or any Aqua Subsidiary under
leases

    

which are capital leases in accordance with GAAP, (D) any financing of Aqua or
any

    

Aqua Subsidiary effected through “special purpose entities” or synthetic leases
or project

    

financing, (E) any obligations of Aqua or any Aqua Subsidiary in respect of
banker’s

    

acceptances or letters of credit (other than stand-by letters of credit in
support of ordinary

    

course trade payables), (F) any obligation or liability of Aqua or any Aqua
Subsidiary

    

with respect to interest rate swaps, collars, caps, currency derivatives and
similar hedging

    

obligations or (G) any guaranty of any of the foregoing (the liabilities and
obligations

    

referred to in (A) through (G) above, “Indebtedness”);

    

(viii) Contracts entered into by Aqua or any of the Aqua Subsidiaries and any

    

other person providing for the acquisition by Aqua or such Aqua Subsidiary
(including

    

by merger, consolidation, acquisition of stock or assets or any other business

    

combination) of any corporation, partnership, other business organization or
division or

    

unit thereof or any material amount of assets of such other person, and
information

    

identifying the maximum amounts, if any, that are still payable or potentially
payable to

    

any other person under such Contracts pursuant to any post-closing adjustment to
the

    

purchase price (including under any “earnout” or other similar provision);

    

(ix) stockholder agreements, registration rights agreements, voting trusts or

    

other Contracts to which Aqua is a party or by which it is bound relating to the
voting of

    

any shares of the capital stock of Aqua,

    

(x) joint venture contracts, partnership arrangements or other agreements

    

outside the ordinary course of business involving a sharing of profits, losses,
costs or

    

liabilities of any person by Aqua or any Aqua Subsidiary with any third person;

    

(xi) all confidentiality, non-disclosure or standstill agreements entered into
by

    

Aqua or any of the Aqua Subsidiaries (other than in the ordinary course of
business); and

    

(xii) other Contracts not covered by the foregoing, that are otherwise material

    

to Aqua and the Aqua Subsidiaries, taken as a whole.

    

(b) Aqua has made available to Parent or publicly filed as exhibits to the Aqua

     SEC Documents true, complete and correct copies of all written Contracts
required to be listed in      Section 3.13(a) of the Aqua Disclosure Letter,
together with all amendments, waivers or other      changes thereto, and a
complete and accurate written summary of each oral Contract required to      be
listed. All Aqua Material Contracts are in full force and effect, constitute
legal, valid and      binding obligations of the respective parties thereto, and
are enforceable in accordance with their      respective terms. Aqua or the Aqua
Subsidiary that is a party to any Aqua Material Contract has      in all
material respects performed all of the obligations required to be performed by
it to the date

 

-16-



--------------------------------------------------------------------------------

     of this Agreement, and there exists no default, or any event which upon the
giving of notice or      the passage of time, or both, would give rise to a
default, in the performance by Aqua or such      applicable Aqua Subsidiaries
or, to the knowledge of Aqua, any other party to any Aqua Material      Contract
of their respective obligations thereunder. Neither Aqua nor any Aqua Subsidiary
has      received any written notice of the intention of any party to terminate
or cancel any Aqua Material      Contract, whether as a termination or
cancellation for convenience or for default of Aqua or any      Aqua Subsidiary
thereunder.     

SECTION 3.14 Intellectual Property. Aqua and the Aqua Subsidiaries own, or

     are validly licensed or otherwise have the right to use, all patents,
patent rights, patented      inventions, proprietary rights, trade secrets,
trademarks, trademark rights, trade names, trade      name rights, service
marks, service mark rights, copyrights and other proprietary intellectual     
property rights and computer programs (collectively, “Intellectual Property
Rights”) which are      material to the conduct of the business of Aqua and the
Aqua Subsidiaries, as conducted on the      date of this Agreement, taken as a
whole. No claims are pending or, to the knowledge of Aqua,      threatened that
Aqua or any of the Aqua Subsidiaries is infringing or has since January 1, 2002
     infringed the rights of any person with regard to any Intellectual Property
Right. To the      knowledge of Aqua, no person is infringing or since January
1, 2002 has infringed the rights of      Aqua or any of the Aqua Subsidiaries
with respect to any Intellectual Property Right. To the      knowledge of Aqua,
there is no prior art that may render any patent held by or licensed to Aqua  
   or any Aqua Subsidiary invalid or any patent application held by or licensed
to Aqua or any      Aqua Subsidiary unpatentable which has not been disclosed to
the Office to which the patent      application was made. To the knowledge of
Aqua, there has been no inequitable conduct with      respect to the prosecution
of any patent or patent application held by or licensed to Aqua or any      Aqua
Subsidiary.     

SECTION 3.15 Aqua Permits. (a) Each of Aqua and the Aqua Subsidiaries has

     obtained any and all material licenses, franchises, permits, easements,
rights, consents, orders,      approvals, variances, exemptions, accreditations
and other authorizations of or issued by any      Governmental Entity required
by Law or otherwise necessary to enable Aqua or the Aqua      Subsidiaries to
(i) conduct the business of Aqua as heretofore conducted and (ii) obtain     
reimbursement related to services provided in connection with the Medicare or
Medicaid      programs, and all contracts, programs and other arrangements with
third-party payers, insurers or      fiscal intermediaries (collectively, the
“Aqua Permits”). Aqua Permits are, and after giving      effect to the
consummation of the transactions contemplated hereby, will continue to be, valid
     and in full force and effect and no violations exist in respect thereof,
except for violations that,      individually and in the aggregate, have not had
and could not reasonably be expected to have an      Aqua Material Adverse
Effect.     

(b) To the knowledge of Aqua, all individuals employed by, or providing

     services as individual contractors to, Aqua or any Aqua Subsidiary in
connection with the      conduct of business by Aqua or any Aqua Subsidiary have
obtained and currently maintain all      necessary Aqua Permits required to
perform such services or provide such supplies to Aqua or      the Aqua
Subsidiaries.     

SECTION 3.16 Environmental Matters. Except as has not had and could not

     reasonably be expected to have an Aqua Material Adverse Effect, (i) to the
knowledge of Aqua,

 

-17-



--------------------------------------------------------------------------------

     no facts, circumstances or conditions exist with respect to any real
property now or previously      owned, leased and/or operated by Aqua or by any
Aqua Subsidiary or affiliates (“Aqua Real      Property”) that have resulted or
could reasonably be expected to result in a violation of any      Environmental
Law, (ii) there has been no Release (as defined herein) of any Hazardous     
Substance (as defined herein) on, at, from or, to the knowledge of Aqua, to any
Aqua Real      Property, (iii) to Aqua’s knowledge, there has been no Release of
any Hazardous Substance on,      at, to or from any property adjacent to or in
the immediate vicinity of the Aqua Real Property      which, through soil,
subsoil, bedrock, surface or ground water migration, has come or could     
reasonably be expected to come to be located on the Aqua Real Property, (iv)
none of the Aqua      Real Property has been used for the storage, treatment,
generation, transportation, processing,      handling, production or disposal of
any Hazardous Substance or as a landfill or other waste      disposal site,
except in each case in this paragraph (iv) in material compliance with
applicable      Law, and (v) there are no underground storage tanks located on
or beneath any of the Aqua Real      Property. As used in this Agreement, (i)
the term “Environmental Law” means any Law relating      to the protection of
the environment, health, safety and natural resources, including for the     
prevention of pollution or contamination, or the cleanup, regulation and
protection of the air,      water or soil in the indoor or outdoor environment,
(ii) the term “Release” means the spill,      emission, leaking, pumping,
injecting, deposit, disposal, discharge, dispersal, leaching or      migrating
of any Hazardous Substance into the indoor or outdoor environment, in each case
     other than in material compliance with applicable Law, and (iii) the term
“Hazardous      Substances” means any pollutant, contaminant, effluent,
emission, radioactive substance, toxic      substance, hazardous waste,
hazardous material, medical waste, radioactive waste, petroleum or     
petroleum derived substance or waste, asbestos (and any substance containing
asbestos),      polychlorinated biphenyls, flammable explosives, methane,
chemicals known to cause cancer or      reproductive toxicity, any material
that, because of its quantity, concentration or physical,      chemical or
infectious characteristics, may cause or pose a present or potential threat to
human      health or the environment when improperly used, treated, stored,
disposed of, generated,      manufactured, transported, or otherwise handled,
all other substances or related materials defined      as hazardous or toxic in,
or otherwise included within the scope of, any Environmental Law, and      any
hazardous or toxic constituent thereof.     

SECTION 3.17 Real Property. Aqua does not own any real property. Aqua or

     one of the Aqua Subsidiaries has a good and valid leasehold interest in
each parcel of real      property leased by Aqua or any of the Aqua Subsidiaries
(the “Aqua Leased Property”). To      Aqua’s knowledge, (i) Aqua or one of the
Aqua Subsidiaries has the right to use and occupy the      Aqua Leased Property
for the full term of the lease or sublease relating thereto, and (ii) neither  
   Aqua nor any of the Aqua Subsidiaries has assigned its interest under any
such lease or sublease      or sublet any part of the premises covered thereby
or exercised any option or right thereunder      except as has not had and as
could not reasonably be expected to have, individually or in the      aggregate,
an Aqua Material Adverse Effect.     

SECTION 3.18 Insurance. Aqua and the Aqua Subsidiaries, taken as a whole,

     are covered by valid and currently effective insurance policies issued in
favor of Aqua and the      Aqua Subsidiaries that are customary in all material
respects for companies of similar size and      financial condition in Aqua’s
industry. All such policies are in full force and effect, all      premiums due
and payable thereon have been paid and Aqua and the Aqua Subsidiaries have     
complied with the provisions of such policies, except where such failure to be
in full force and

 

-18-



--------------------------------------------------------------------------------

     effect, such nonpayment or such noncompliance has not had and could not
reasonably be      expected to have, individually or in the aggregate, an Aqua
Material Adverse Effect. Section      3.18 of the Aqua Disclosure Letter
contains a list of the policies issued to Aqua and the Aqua      Subsidiaries
that are in effect on the date of this Agreement. None of Aqua or any of the
Aqua      Subsidiaries has been advised of any defense to coverage or
reservation of rights in connection      with any material claim to coverage
asserted or noticed by Aqua or any of the Aqua Subsidiaries      under or in
connection with any of their existing insurance policies. None of Aqua or any of
the      Aqua Subsidiaries has received any written notice from or on behalf of
any insurance carrier      issuing policies or binders relating to or covering
Aqua or the Aqua Subsidiaries that Aqua      reasonably believes will cause a
cancellation or non-renewal of existing policies or binders or a      material
decrease in coverage or a material increase in deductible or self insurance
retention.     

SECTION 3.19 Labor Matters. None of Aqua or any of the Aqua Subsidiaries is

     a party to, or is bound by, any collective bargaining agreement, contract
or other agreement or      understanding with a labor union or labor
organization. None of Aqua or any of the Aqua      Subsidiaries is the subject
of a proceeding asserting that Aqua or any of the Aqua Subsidiaries      has
committed an unfair labor practice (within the meaning of the National Labor
Relations Act)      or seeking to compel Aqua or any of the Aqua Subsidiaries to
bargain with any labor      organization as to wages and conditions of
employment. There is (i) no strike or material labor      dispute, slowdown or
stoppage pending or, to the knowledge of Aqua, threatened against Aqua      or
any of the Aqua Subsidiaries and (ii) to the knowledge of Aqua, no union
certification petition      has been filed with respect to the employees of Aqua
or the Aqua Subsidiaries. None of Aqua or      any of the Aqua Subsidiaries has
received written notice of the intent of any Governmental      Entity
responsible for the enforcement of labor or employment Laws to conduct an
investigation      with respect to or relating to employees of Aqua or any of
the Aqua Subsidiaries and, to the      knowledge of Aqua, no such investigation
is in progress. Aqua and Aqua Subsidiaries have at      all times complied with
the provisions of the Workers Adjustment and Retraining Notification      Act of
1988.     

SECTION 3.20 Affiliate Contracts and Affiliated Transactions. No officer or

     director of Aqua or any Aqua Subsidiary (or, to Aqua’s knowledge, any
family member of any      such person who is an individual or any entity in
which any such person or any such family      member owns a material beneficial
interest) or any person owning 5% or more of Aqua Common      Stock is a party
to any material Contract with or binding upon Aqua or any of the Aqua     
Subsidiaries or any of their respective properties or assets or has any material
interest in any      material property owned by Aqua or any of the Aqua
Subsidiaries or has engaged in any material      transaction with any of the
foregoing within the last twelve months.

 

-19-



--------------------------------------------------------------------------------

    

SECTION 3.21 Brokers. No broker, investment banker, financial advisor or

     other person is entitled to any broker’s, finder’s, financial advisor’s or
other similar fee or      commission in connection with the Transactions based
upon arrangements made by or on behalf      of Aqua.     
                                                                         ARTICLE
IV                                         Representations and Warranties with
respect to Holdings and                                             
                                 Merger Sub     

Aqua, Holdings and Merger Sub, jointly and severally, represent and warrant to

     Founder Parties that:     

SECTION 4.01 Organization, Standing and Power. Each of Holdings and

     Merger Sub is duly organized, validly existing and in good standing under
the laws of Delaware      and has full corporate power and authority to conduct
its businesses as presently conducted.     

SECTION 4.02 Holdings. (a) Since the date of its incorporation, Holdings has

     not carried on any business or conducted any operations other than the
execution of this      Agreement, the performance of its obligations hereunder
and thereunder and matters ancillary      thereto.     

(b) On the date of this Agreement, the authorized capital stock of Holdings

     consists of 100 shares of Holdings Common Stock and Holdings is a wholly
owned subsidiary of      Aqua.     

SECTION 4.03 Merger Sub. (a) Since the date of its incorporation, Merger Sub

     has not carried on any business or conducted any operations other than the
execution of this      Agreement, the performance of its obligations hereunder
and matters ancillary thereto.     

(b) The authorized capital stock of Merger Sub consists of 100 shares of

     common stock, par value $0.01 per share, all of which have been validly
issued, are fully paid      and nonassessable and are owned by Holdings free and
clear of any Lien.     

SECTION 4.04 Authority; Execution and Delivery, Enforceability. (a) Each of

     Holdings and Merger Sub has all requisite corporate power and authority to
execute and deliver      this Agreement and to consummate the Transactions. The
execution and delivery by each of      Holdings and Merger Sub of this Agreement
and the consummation by it of the Transactions      have been duly authorized by
all necessary corporate action on the part of Holdings and Merger      Sub.
Holdings, as sole stockholder of Merger Sub, has adopted this Agreement. Each of
     Holdings and Merger Sub has duly executed and delivered this Agreement, and
this Agreement      constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its      terms.     

(b) Holdings has all requisite corporate power and authority to execute and

     deliver the Holdings Agreements and to consummate the transactions
contemplated by the      Holdings Agreements. The execution and delivery by
Holdings of the Holdings Agreements and      the consummation by it of the
transactions contemplated thereby have been duly authorized by

 

-20-



--------------------------------------------------------------------------------

     all necessary corporate action on the part of Holdings. The Holdings
Agreements, when      executed and delivered by Holdings and the other parties
thereto, will constitute Holdings’s      legal, valid and binding obligation,
enforceable against it in accordance with its terms.     

SECTION 4.05 No Conflicts. The execution and delivery by Holdings and

     Merger Sub of this Agreement do not, and the execution and delivery by
Holdings of the      Holdings Agreements will not, and the consummation of the
Transactions and the transactions      contemplated by the Holdings Agreements
and compliance with the terms hereof and thereof      will not, conflict with,
or result in any violation of or default (with or without notice or lapse of  
   time, or both) under, or give rise to a right of termination, cancellation or
acceleration of any      obligation or to loss of a material benefit under, or
result in the creation of any Lien upon any of      the properties or assets of
Holdings or Merger Sub under, any provision of (i) the charter or     
organizational documents of Holdings or Merger Sub, (ii) any Contract to which
Holdings or      Merger Sub is a party or (iii) any Judgment or Law applicable
to Holdings or Merger Sub.     

SECTION 4.06 Brokers. No broker, investment banker, financial advisor or

     other person is entitled to any broker’s, finder’s, financial advisor’s or
other similar fee or      commission in connection with the Transactions based
upon arrangements made by or on behalf      of Holdings or Merger Sub.     
                                                                       ARTICLE V
                                            Representations and Warranties of
Aqua Stockholders     

Each Aqua Stockholder represents and warrants to Founder Parties, as to itself

     only, that:     

SECTION 5.01 Organization; Authority; Execution and Delivery, Enforceability.

     Such Aqua Stockholder, if it is not an individual, is duly organized,
validly existing and in good      standing under the laws of the jurisdiction in
which it is organized. Such Aqua Stockholder (a) if      it is not an
individual, has all requisite power and authority and (b) if he or she is an
individual,      has the legal capacity, in each case to execute and deliver
this Agreement and the Holdings      Agreements to which he, she, or it is a
party and to consummate the Transactions and the      transactions contemplated
by the Holdings Agreements to which he, she, or it is a party. The     
execution and delivery by such Aqua Stockholder, if it is not an individual, of
this Agreement      and the Holdings Agreements to which it is a party and the
consummation by it of the      Transactions and the transactions contemplated by
the Holdings Agreements to which it is a      party have been duly authorized by
all necessary action on the part of such Aqua Stockholder.      Such Aqua
Stockholder has duly executed and delivered this Agreement, and this Agreement  
   constitutes, and the Holdings Agreements to which he, she, or it is a party,
when executed by all      the parties thereto, will constitute, his, her or its
legal, valid and binding obligation, enforceable      against him, her or it in
accordance with its terms.     

SECTION 5.02 No Conflicts. The execution and delivery by such Aqua

     Stockholder of this Agreement do not, and the execution and delivery by
such Aqua Stockholder      of the Holdings Agreements to which he, she, or it is
a party will not, and the consummation of      the Transactions and the
transactions contemplated by the Holdings Agreements to which he,

 

-21-



--------------------------------------------------------------------------------

     she, or it is a party and compliance with the terms hereof and thereof will
not, conflict with, or      result in any violation of or default (with or
without notice or lapse of time, or both) under, or      give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a     
material benefit under, or result in the creation of any Lien upon any of the
properties or assets of      such Aqua Stockholder under, any provision of (i)
the charter or organizational documents of      such Aqua Stockholder, if it is
not an individual, (ii) any Contract to which such Aqua      Stockholder is a
party or (iii) any Judgment or Law applicable to such Aqua Stockholder.     

SECTION 5.03 Aqua Common Stock. Such Aqua Stockholder is the record and

     beneficial owner of, and has good title to, the shares of Aqua Common Stock
to be contributed to      Holdings pursuant to the Aqua Stockholder Exchange,
free and clear of any Liens.     

SECTION 5.04 Brokers. No broker, investment banker, financial advisor or

     other person is entitled to any broker’s, finder’s, financial advisor’s or
other similar fee or      commission in connection with the Transactions based
upon arrangements made by or on behalf      of such Aqua Stockholder.     

                                                                     ARTICLE VI

           

                                    Representations and Warranties of Founder
Parties

    

Each Founder Party represents and warrants to Aqua, Holdings, Merger Sub and

    

the Aqua Stockholders as to itself only, that:

    

SECTION 6.01 Organization; Authority; Execution and Delivery, Enforceability.

    

Such Founder Party, if it is not an individual, is duly organized, validly
existing and in good

    

standing under the laws of the jurisdiction in which it is organized. Such
Founder Party (a) if it

    

is not an individual, has all requisite power and authority, and (b) if he or
she is an individual,

    

has the legal capacity, in each case to execute and deliver this Agreement and
the Holdings

    

Agreements to which he, she or it is a party and to consummate the Transactions
and the

    

transactions contemplated by the Holdings Agreements to which he, she or it is a
party. The

    

execution and delivery by such Founder Party, if it is not an individual, of
this Agreement and

    

the Holdings Agreements to which he, she or it is a party and the consummation
by such Founder

    

Party of the Transactions and the transactions contemplated by the Holdings
Agreements to

    

which he, she or it is a party have been duly authorized by all necessary action
on the part of

    

such Founder Party. Such Founder Party has duly executed and delivered this
Agreement, and

    

this Agreement constitutes, and the Holdings Agreements to which he, she or it
is a party, when

    

executed by all the parties thereto, will constitute, such Founder Party’s
legal, valid and binding

    

obligation, enforceable against him, her or it in accordance with its terms.

    

SECTION 6.02 No Conflicts. The execution and delivery by such Founder Party

    

of this Agreement do not, and the execution and delivery by such Founder Party
of the Holdings

    

Agreements to which he, she or it is a party will not, and the consummation of
the Transactions

    

and the transactions contemplated by the Holdings Agreements to which he, she or
it is a party,

    

and compliance with the terms hereof and thereof will not, conflict with, or
result in any

    

violation of or default (with or without notice or lapse of time, or both)
under, or give rise to a

    

right of termination, cancellation or acceleration of any obligation or to loss
of a material benefit

 

-22-



--------------------------------------------------------------------------------

     under, or result in the creation of any Lien upon any of the properties or
assets of such Founder     

Party under, any provision of (i) the charter or organizational documents of
such Founder

    

Stockholder, if it is not an individual, (ii) any Contract to which such Founder
Party is a party or

    

(iii) any Judgment or Law applicable to such Founder Party.

    

SECTION 6.03 Silver Common Stock. Such Founder Party is the record and

    

beneficial owner of, and has good title to, the shares of Silver Common Stock to
be contributed

    

to Holdings pursuant to the Founder Exchange, free and clear of any Liens.

    

SECTION 6.04 Brokers. No broker, investment banker, financial advisor or

    

other person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or

    

commission in connection with the Transactions based upon arrangements made by
or on behalf

    

of such Founder Party.

    

                                       
                                     ARTICLE VII

           

                                                 Covenants Relating to Conduct
of Business

    

SECTION 7.01 Conduct of Business. (a) Conduct of Business. Except for

    

matters set forth in the Aqua Disclosure Letter or otherwise contemplated by
this Agreement,

    

from the date of this Agreement to the Effective Time, Aqua shall, and shall
cause each Aqua

    

Subsidiary to, (i) conduct its business in the usual, regular and ordinary
course in substantially

    

the same manner as previously conducted, (ii) use all reasonable efforts to
preserve intact its

    

current business organization, (iii) use all reasonable efforts to keep
available the services of its

    

current officers and employees and keep its relationships with customers,
suppliers, licensors,

    

licensees, distributors and others having business dealings with them, and (iv)
comply, in all

    

material respects, with all applicable Laws. Except for matters set forth in the
Aqua Disclosure

    

Letter or otherwise contemplated by this Agreement, from the date of this
Agreement to the

    

Effective Time, Aqua shall not, and shall not permit any Aqua Subsidiary to, do
any of the

    

following without the prior written consent of Founder Parties:

    

(A) (1) declare, set aside or pay any dividends on, or make any other
distributions

    

in respect of, any of its capital stock, other than dividends and distributions
by a direct or

    

indirect wholly owned subsidiary of Aqua to its parent, (2) split, combine or
reclassify

    

any of its capital stock or issue or authorize the issuance of any other
securities in respect

    

of, in lieu of or in substitution for shares of its capital stock, other than
any of the

    

foregoing by a direct or indirect wholly owned subsidiary of Aqua, or (3)
purchase,

    

redeem or otherwise acquire any shares of capital stock of Aqua or any other
securities

    

thereof or any rights, warrants or options to acquire any such shares or other
securities;

    

(B) issue, deliver, sell or grant (1) any shares of its capital stock, (2) any
Voting

    

Aqua Debt or other voting securities, (3) any securities convertible into or
exchangeable

    

for, or any options, warrants or rights to acquire, any such shares, Voting Aqua
Debt,

    

voting securities or convertible or exchangeable securities or (4) any “phantom”
stock,

    

“phantom” stock rights, stock appreciation rights or stock-based performance
units, other

    

than in the case of clauses (1), (2), (3) and (4) (x) any such issuance,
delivery, sale or

    

grant pursuant to an equity plan approved by the Board of Directors of Aqua, (y)

 

-23-



--------------------------------------------------------------------------------

    

issuances upon the exercise of any options for Aqua Common Stock and (z)
issuances to

    

Aqua or a wholly owned subsidiary of Aqua;

    

(C) amend or propose to amend the certificate of incorporation, bylaws or other

    

comparable organizational documents of Aqua, Holdings or Opco (other than the
filing of

    

the Restated Holdings Charter contemplated by this Agreement);

    

(D) sell, lease (as lessor), license or otherwise dispose of any properties or
assets

    

that are material, individually or in the aggregate, to Aqua and the Aqua
Subsidiaries,

    

taken as a whole, except in the ordinary course of business consistent with past
practice;

    

(E) authorize, recommend, propose or announce an intention to adopt a plan of

    

complete or partial liquidation or dissolution;

    

(F) knowingly or intentionally take any action that results or is reasonably
likely

    

to result in any of the representations or warranties of Aqua hereunder being
untrue in

    

any material respect; or

    

(G) authorize any of, or commit or agree to take any of, the foregoing actions.

    

(b) Except for matters set forth in the Aqua Disclosure Letter or otherwise

     contemplated by this Agreement, from the date of this Agreement to the
Effective Time, Aqua      shall not, without the prior written consent of
Founder Parties, (i) take, or omit to take, any      action that could
reasonably be expected to result in a breach of the fiduciary duties of Aqua or
     its board of directors to the Founder Parties under the DGCL, or (ii) take
any action which      Holdings would be prohibited from taking without the
consent of, or notice to, the Founder      Parties under the terms of the
Holdings Stockholders Agreement or applicable Law without      obtaining such
consent or providing such notice (assuming, in each case, for such purposes that
     on the date of this Agreement each of the Aqua Stockholders and each of the
Founder Parties      hold shares of Aqua capital stock equivalent to the shares
of Holdings Common Stock and      Holdings Preferred Stock to be received by
such parties upon consummation of the      Transactions).     

(c) Advice of Changes. Aqua shall promptly advise Founder Parties orally

     and in writing of any change or event that has or could reasonably be
expected to have an Aqua      Material Adverse Effect.     
                                                                     ARTICLE
VIII                                                    
                     Additional Agreements     

SECTION 8.01 Access to Information; Confidentiality. Aqua shall, and shall

     cause each of the Aqua Subsidiaries to, afford to Founder Parties and to
the Founder Parties’      officers, employees, accountants, counsel, financial
advisors and other representatives,      reasonable access during normal
business hours during the period prior to the Effective Time to      all Aqua
properties, books, contracts, commitments, personnel and records and, during
such      period, Aqua shall, and shall cause each of its subsidiaries to,
furnish promptly to Founder      Parties (a) a copy of each report, schedule,
registration statement and other document filed by

 

-24-



--------------------------------------------------------------------------------

     Aqua during such period pursuant to the requirements of Federal or state
securities laws and      (b) all other information concerning Aqua business,
properties and personnel as Founder Parties      may reasonably request;
provided, however, that Aqua may withhold (i) any document or      information
that is subject to the terms of a confidentiality agreement with a third party
or      (ii) such portions of documents or information relating to pricing or
other matters that are highly      competitively sensitive. If any material is
withheld by Aqua pursuant to the proviso to the      preceding sentence, Aqua
shall inform Founder Parties as to the general nature of what is being     
withheld.     

SECTION 8.02 Best Efforts; Notification. Upon the terms and subject to the

     conditions set forth in this Agreement, each of the parties shall use its
best efforts to take, or      cause to be taken, all actions, and to do, or
cause to be done, and to assist and cooperate with the      other parties in
doing, all things necessary, proper or advisable to consummate and make     
effective, in the most expeditious manner practicable, the Transactions,
including (i) the      obtaining of all necessary Consents of Governmental
Entities and the making of all necessary      registrations, declarations and
filings (including filings with Governmental Entities, if any) and      the
taking of all reasonable steps as may be necessary to obtain an approval or
waiver from, or to      avoid an action or proceeding by, any Governmental
Entity, (ii) the obtaining of all necessary      consents, approvals or waivers
from third parties, (iii) the defending of any lawsuits or other      legal
proceedings, whether judicial or administrative, challenging this Agreement or
the      consummation of the Transactions, including seeking to have any stay or
temporary restraining      order entered by any court or other Governmental
Entity vacated or reversed and (iv) the      execution and delivery of any
additional instruments necessary to consummate the Transactions      and to
fully carry out the purposes of this Agreement. Notwithstanding the foregoing,
this      Section 8.02 shall not require any party to provide any financing for
any of the Transactions that      has not otherwise been agreed to be provided
by such party pursuant to the other provisions of      this Agreement.     

SECTION 8.03 Fees and Expenses. All fees and expenses incurred in connection

     with the Transactions shall be paid by the party incurring such fees or
expenses, whether or not      the Transactions are consummated.     

SECTION 8.04 Public Announcements. The parties will consult with each other

     and will mutually agree upon any press release or other public announcement
pertaining to the      Transactions and shall not issue any such press release
or make any such public statement prior      to such consultation and agreement,
except as may be required by applicable Law, in which case      the party
proposing to issue such press release or make such public announcement shall use
its      reasonable best efforts to consult in good faith with the other party
before issuing any such press      release or making any such public
announcement.     

SECTION 8.05 Transfer Taxes. All stock transfer, real estate transfer,

     documentary, stamp, recording and other similar Taxes (including interest,
penalties and      additions to any such Taxes) (“Transfer Taxes”) incurred in
connection with the Transactions      shall be paid by Holdings, Merger Sub or
the Surviving Corporation.

 

-25-



--------------------------------------------------------------------------------

                                            
                             ARTICLE IX            
                                                             Conditions
Precedent     

SECTION 9.01 Conditions to Each Party’s Obligation To Effect The

     Transactions. The respective obligation of each party to effect the
Transactions is subject to the      satisfaction or waiver on or prior to the
Closing Date of the following conditions:     

(a) Antitrust. The waiting period (and any extension thereof) applicable to the

     Transactions under the HSR Act shall have been terminated or shall have
expired and any      Consents of, filings with and notices to, all Governmental
Entities required of the parties hereto      or any of their respective
subsidiaries or other affiliates in connection with the Transactions,      shall
have been obtained, effected or made.     

(b) No Injunctions or Restraints. No Judgment or Law preventing the

     consummation of the Transactions shall be in effect; provided, however,
that prior to asserting      this condition, each of the parties shall have used
its reasonable best efforts to have such legal      prohibition removed.     

(c) Silver Merger. All conditions to the closing of the Silver Merger (other

     than the consummation of the Holdings Subscription, the Aqua Stockholder
Exchange, the      Founder Exchange or the Merger), shall have been satisfied or
waived in accordance with the      terms of the Silver Merger Agreement.     

SECTION 9.02 Conditions to Obligations of Aqua, Holdings, Merger Sub and

     the Aqua Stockholders. The obligations of Aqua, Holdings, Merger Sub and
the Aqua      Stockholders to effect the Transactions are further subject to the
following conditions:     

(a) Representations and Warranties. The representations and warranties of

     Founder Parties in this Agreement shall be true and correct as of the
Closing Date as though      made on the Closing Date, other than for such
failures to be true and correct that, individually      and in the aggregate,
have not had and could not have a material adverse effect on the ability of     
Founder Parties to consummate the Transactions. Aqua and Holdings shall have
received a      certificate signed on behalf of Founder Parties by Founder to
such effect.     

(b) Performance of Obligations of Founder Parties. Founder Parties shall

     have performed in all material respects all obligations required to be
performed by them under      this Agreement at or prior to the Closing Date, and
Aqua and Holdings shall have received a      certificate signed on behalf of
Founder Parties by Founder to such effect.     

SECTION 9.03 Conditions to Obligations of Founder Parties. The obligations of

     Founder Parties to effect the Transactions are further subject to the
following conditions:     

(a) Representations and Warranties. The representations and warranties of

     Aqua (i) set forth Sections 3.01, 3.03, 3.04, 3.05(a) and 3.21 in this
Agreement (collectively, the      “Specified Sections”) shall be true and
correct in all material respects as of the Closing Date,      except to the
extent such representations and warranties expressly relate to an earlier date
(in      which case such representations and warranties shall be true and
correct as of such earlier date)

 

-26-



--------------------------------------------------------------------------------

     and (ii) set forth in this Agreement (other than the Specified Sections),
disregarding      qualifications as to “materiality”, “Aqua Material Adverse
Effect” or words of similar import,      shall be true and correct as of the
Closing Date as though made on the Closing Date, except to      the extent such
representations and warranties expressly relate to an earlier date (in which
case      such representations and warranties, disregarding qualifications as to
“materiality”, “Aqua      Material Adverse Effect” or words of similar import,
shall be true and correct as of such earlier      date), other than, in the case
of clause (ii) only, for such failures to be true and correct that,     
individually and in the aggregate, have not had an Aqua Material Adverse Effect.
The      representations and warranties of Holdings, Merger Sub and Aqua
Stockholders in this      Agreement, disregarding qualifications as to
“materiality”, “Aqua Material Adverse Effect” or      words of similar import,
shall be true and correct as of the Closing Date as though made on the     
Closing Date, except to the extent such representations and warranties expressly
relate to an      earlier date (in which case such representations and
warranties, disregarding qualifications as to      “materiality”, “Aqua Material
Adverse Effect” or words of similar import, shall be true and      correct on
and as of such earlier date), other than for such failures to be true and
correct that,      individually and the aggregate, have not had and could not
reasonably be expected to have an      Aqua Material Adverse Effect. Founder
shall have received a certificate signed on behalf of      Aqua by the chief
executive officer of Aqua to such effect with respect to the representations and
     warranties of Aqua, Holdings and Merger Sub.     

(b) Performance of Obligations of Aqua and Holdings. Aqua and Holdings

     shall have performed in all material respects all obligations required to
be performed by them      under this Agreement at or prior to the Closing Date
(other than pursuant to Section 7.01(b)), and      Founder shall have received a
certificate signed on behalf of Aqua by the chief executive officer      of Aqua
to such effect.     

(c) Restated Holdings Charter. The Restated Holdings Charter shall have

     been filed with the Secretary of State of the State of Delaware, and such
charter shall have been      certified by such official as the Amended and
Restated Certificate of Incorporation of Holdings.     

(d) Absence of Aqua Material Adverse Effect. There shall not have occurred

     after the date of this Agreement any event, change, condition, circumstance
or state of facts, or      aggregation of events, changes, conditions,
circumstances or state of facts, that has had or could      reasonably be
expected to have, individually or in the aggregate, an Aqua Material Adverse  
   Effect.                                             
                             ARTICLE X            
                                                 Termination, Amendment and
Waiver     

SECTION 10.01 Termination. (a) This Agreement shall terminate

     automatically, without any action on the part of any party hereto, upon the
termination of the      Silver Merger Agreement in accordance with its terms.  
  

(b) This Agreement may be terminated by either Aqua or Founder Parties:

 

-27-



--------------------------------------------------------------------------------

    

(i) if any Governmental Entity issues an order, decree or ruling or takes any

    

other action permanently enjoining, restraining or otherwise prohibiting the
Transactions

    

and such order, decree, ruling or other action shall have become final and
nonappealable;

    

or

    

(ii) if any condition to the obligation of such party to consummate the

    

Transactions set forth in Section 9.02 (in the case of Aqua and Holdings) or
9.03 (in the

    

case of Founder Parties) becomes incapable of satisfaction prior to the Outside
Date (as

    

such term is defined in the Silver Merger Agreement); provided, however, the
failure of

    

such condition is not the result of a material breach of this Agreement by the
party

    

seeking to terminate this Agreement.

           

SECTION 10.02 Effect of Termination. In the event of termination of this

     Agreement as provided in Section 10.01, this Agreement shall forthwith
become void and have      no effect, without any liability or obligation on the
part of any party hereto or their respective      affiliates, officers,
directors or stockholders, other than Section 3.15, Section 4.06, Section 5.04,
     Section 6.04, Section 8.03, this Section 10.02 and Article XI, which
provisions shall survive such      termination, and except to the extent that
such termination results from the willful and material      breach by a party of
any provision set forth in this Agreement.     

SECTION 10.03 Amendment; Extension; Waiver. (a) Other than in accordance

     with Sections 1.01(a), 1.01(b) and 1.07, this Agreement may not be amended
except by an      instrument in writing signed on behalf of each of the parties.
    

(c) At any time, the parties may to the extent legally allowed (i) extend the

     time for the performance of any of the obligations or other acts of the
other parties, (ii) waive      any inaccuracies in the representations and
warranties contained in this Agreement or in any      document delivered
pursuant to this Agreement or (ii) waive compliance with any of the     
agreements or conditions contained in this Agreement. Any agreement on the part
of a party to      any such extension or waiver shall be valid only if set forth
in an instrument in writing signed on      behalf of such party. The failure of
any party to this Agreement to assert any of its rights under      this
Agreement or otherwise shall not constitute a waiver of such rights. The rights
and remedies      provided herein shall be cumulative and not exclusive of any
rights or remedies provided by      Law.     

(d) The prior written consent of Silver shall be required for any amendment,

     extension or waiver of any provision of this Agreement that, in any case,
(i) increases the      economic value of the aggregate consideration to be
received by the Founder Parties for each      share of Silver Common Stock to be
contributed to Holdings by the Founder Parties in the      Founder Exchange, or
(ii) changes or otherwise has the effect of changing any other provision of     
this Agreement, which change could reasonably be expected to prevent or
materially delay the      consummation of the Transactions.

 

-28-



--------------------------------------------------------------------------------

                                                                      ARTICLE XI
                                                                         General
Provisions     

SECTION 11.01 Nonsurvival of Representations, Warranties, Covenants and

     Agreements. None of the representations, warranties, covenants and
agreements contained in      this Agreement or in any instrument delivered
pursuant to this Agreement shall survive the      Effective Time, except the
representations and warranties of Holdings, the Aqua Stockholders      and the
Founder Parties set forth in Articles IV, V and VI and the covenant set forth in
Section      7.01(b) shall, in each case, survive the Effective Time. This
Section 11.01 shall not limit any      covenant or agreement of the parties
which by its terms contemplates performance after the      Effective Time (which
covenant or agreement shall survive in accordance with its terms).     

SECTION 11.02 Notices. All notices, requests, claims, demands and other

     communications under this Agreement shall be in writing and shall be
delivered personally,      delivered by nationally recognized overnight courier
service, sent by certified or registered mail,      postage prepaid, or sent by
facsimile (subject to electronic confirmation of such facsimile     
transmission and the sending (on the date of such facsimile transmission) of a
confirmation copy      of such facsimile by nationally recognized overnight
courier service or by certified or registered      mail, postage prepaid). Any
such notice or communication shall be deemed to have been given      (i) when
delivered, if personally delivered, (ii) one business day after it is deposited
with a      nationally recognized overnight courier service, if sent by
nationally recognized overnight      courier service, (iii) the day of sending,
if sent by facsimile prior to 5:00 p.m. (EST) on any      business day or the
next succeeding business day if sent by facsimile after 5:00 p.m. (EST) on     
any business day or on any day other than a business day or (iv) five business
days after the date      of mailing, if mailed by certified or registered mail,
postage prepaid, in each case, to the      following address or facsimile
number, or to such other address or addresses or facsimile number      or
numbers as such party may subsequently designate to the other parties by notice
given      hereunder:     

(a)    if to Aqua, Holdings, Merger Sub or Aqua Stockholders, to:

    

c/o AmeriPath, Inc.

    

7111 Fairway Drive, Suite 400

    

Palm Beach Gardens, Florida 33418

    

Facsimile: (561) 841-8527

    

Attention: Jarod T. Moss, Esq.

           

with a copies to:

    

Welsh, Carson, Anderson & Stowe IX, L.P.

    

320 Park Avenue, Suite 2500

    

New York, New York 10022

    

Facsimile: (212) 893-9566

    

Attention: D. Scott Mackesy

           

and

 

-29-



--------------------------------------------------------------------------------

    

Ropes & Gray LLP

    

45 Rockefeller Plaza

    

New York, New York 10111

    

Facsimile: 212-841-5725

    

Attention: Othon A. Prounis, Esq.

    

(b) if to Founder Parties, to the addresses set forth on Schedule 1.01(b), with

     copies to:     

Guth Christopher LLP

    

10866 Wilshire Blvd., Suite 1250

    

Los Angeles, California 90024

    

Facsimile: 310-470-8354

    

Attention:            Theodore E. Guth, Esq.

    

and

    

O’Melveny & Myers LLP

    

Times Square Tower

    

7 Times Square

    

New York, New York 10036

    

Facsimile: 212-326-2061

    

Attention: Spencer D. Klein, Esq.

    

                 Gregory D. Puff, Esq.

    

SECTION 11.03 Definitions. For purposes of this Agreement:

    

An “affiliate” of any person means another person that directly or indirectly,

     through one or more intermediaries, controls, is controlled by, or is under
common control with,      such first person.     

An “Aqua Material Adverse Effect means any change, effect, event, occurrence or

     circumstance that has a material adverse effect on (i) the business,
financial condition or results      of operations of Aqua and the Aqua
Subsidiaries, taken as a whole, or (ii) the ability of Aqua to      perform its
obligations under this Agreement or to consummate the Merger and the other     
transactions contemplated by this Agreement, in the case of each of (i) and (ii)
other than effects      relating to (A) changes, effects, events, occurrences or
circumstances that generally affect the      United States economy or the
industries in which Aqua operates (other than changes in Law that      do not
exist and have not been proposed prior to the date of this Agreement) and, in
each case,      that do not have a materially disproportionate impact on Aqua
and the Aqua Subsidiaries, taken      as a whole, (B) changes in Law (but only
to the extent such changes exist or have been proposed      prior to the date of
this Agreement) or reimbursement policies or practices of customers, (C) the  
   announcement of this Agreement or the Transactions, or (D) those matters
described in Section      11.03 of the Aqua Disclosure Letter.     

A “person” means any individual, firm, corporation, partnership, company,

     limited liability company, trust, joint venture, association, Governmental
Entity or other entity.

 

-30-



--------------------------------------------------------------------------------

   

A “subsidiary” of any person means another person, an amount of the voting

    securities, other voting ownership or voting partnership interests of which
is sufficient to elect at     least a majority of its Board of Directors or
other governing body (or, if there are no such voting     interests, 50% or more
of the equity interests of which) is owned directly or indirectly by such    
first person.    

SECTION 11.04 Interpretation. When a reference is made in this Agreement to a

    Section, such reference shall be to a Section of this Agreement unless
otherwise indicated. The     table of contents and headings contained in this
Agreement are for reference purposes only and     shall not affect in any way
the meaning or interpretation of this Agreement. Each party hereto     has
participated in the drafting of this Agreement, which each party acknowledges
and agrees is     the result of extensive negotiations among the parties.
Whenever the words “include”,     “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the     words “without
limitation”. Unless otherwise provided herein, each accounting term used in this
    Agreement has the meaning given to it in accordance with GAAP. When used
herein, the phrase     “to the knowledge of” any person or any similar phrase
means the actual knowledge of the     officers and directors of such person and
such person’s subsidiaries and other individuals who     have similar powers and
duties as the officers of such persons, and the knowledge of facts that     such
individuals should have after reasonable due inquiry. The definitions contained
in this     Agreement are applicable to the singular as well as the plural forms
of such terms and to the     masculine as well as to the feminine and neuter
genders of such terms. Any agreement or statute     referred to herein means
such agreement or statute as from time to time amended, qualified or    
supplemented, including, in the case of statutes, by succession of comparable
successor statutes.     References to the Exchange Act are also references to
the rules and regulations of the SEC     promulgated thereunder. References to a
person are also to its successors and permitted assigns.    

SECTION 11.05 Severability. If any term or other provision of this Agreement

    is invalid, illegal or incapable of being enforced by any Law or public
policy, all other terms,     conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so     long as the economic or
legal substance of the Transactions is not affected in any manner     materially
adverse to any party. Upon such determination that any term or other provision
is     invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to     modify this Agreement so as to effect the
original intent of the parties as closely as possible.    

SECTION 11.06 Counterparts. This Agreement may be executed in one or more

    counterparts (and delivered by facsimile), all of which shall be considered
one and the same     original agreement and shall become effective when one or
more counterparts have been signed     by each of the parties and delivered to
the other parties.    

SECTION 11.07 Entire Agreement; Third-Party Beneficiaries. This Agreement,

    taken together with the Silver Merger Agreement, the Confidentiality
Agreement (as defined in     the Silver Merger Agreement) and the Aqua
Disclosure Letter and the other schedules to this     Agreement, (a) constitute
the entire agreement, and supersede all prior agreements and     understandings,
both written and oral, among the parties with respect to the Transactions and
(b)     except for the provisions of Section 10.03(c), are not intended to
confer upon any person other     than the parties any rights or remedies. Silver
shall be an intended third party beneficiary with

 

-31-



--------------------------------------------------------------------------------

    respect to Section 10.03(c), and shall be entitled to the rights and
benefits of, with full power to    

enforce, the provisions thereof.

   

SECTION 11.08 Governing Law. This Agreement shall be governed by, and

   

construed in accordance with, the laws of the State of New York applicable to
agreements made

   

and to be performed entirely within such state.

   

SECTION 11.09 Assignment. Neither this Agreement nor any of the rights,

   

interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation

   

of law or otherwise by any of the parties without the prior written consent of
the other parties;

   

provided, that any Aqua Stockholder shall have the right to assign all or any
portion of its rights

   

to subscribe and pay for shares of Holdings Common Stock and Holdings Preferred
Stock, and

   

receive such shares from Holdings, in each case, pursuant to Section 1.01(a)(i),
to any other

   

person approved by Holdings (it being understood that any such assignment shall
not relieve

   

such assigning Aqua Stockholder of its obligations under Section 1.01(a)(i) if
and to the extent

   

such assignee elects not to undertake such subscription or make such payment at
the time the

   

Holdings Subscription is consummated). Any purported assignment other than in
accordance

   

with this Section 11.09 shall be void. Subject to the preceding sentences, this
Agreement will be

   

binding upon, inure to the benefit of, and be enforceable by, the parties and
their respective

   

successors and assigns.

   

SECTION 11.10 Enforcement; Jurisdiction; WAIVER OF JURY TRIAL. The

   

parties acknowledge and agree that irreparable damage (for which money damages
would not be

   

an adequate remedy) would occur in the event that any of the provisions of this
Agreement were

   

not performed in accordance with their specific terms or were otherwise
breached. It is

   

accordingly agreed that, in addition to any other remedies, the parties shall be
entitled to an

   

injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the

   

terms and provisions of this Agreement in any New York state court or any
Federal court, in

   

each case, located in New York County, this being in addition to any other
remedy to which they

   

are entitled at law or in equity. In addition, each of the parties hereto (a)
consents to submit itself

   

to the personal jurisdiction of any New York state court or any Federal court
located in New

   

York County in the event any dispute arises out of this Agreement or any
Transaction, (b) agrees

   

that it will not attempt to deny or defeat such personal jurisdiction by motion
or other request for

   

leave from any such court, (c) irrevocably and unconditionally waives, to the
fullest extent it

   

may legally and effectively do so, the defense of an inconvenient forum to the
maintenance of

   

any action arising out of this Agreement or any Transaction in any such court,
(d) agrees that it

   

will not bring any action relating to this Agreement or any Transaction in any
court other than

   

any New York state court or any Federal court, in each case, sitting in the New
York County and

   

(e) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY ACTION

   

RELATED TO OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION.

 

-32-



--------------------------------------------------------------------------------

    

IN WITNESS WHEREOF, Aqua, Holdings, Merger Sub, Aqua Stockholders, and

     Founder Parties have duly executed this Agreement, all as of the date first
written above.          AMERIPATH HOLDINGS, INC.          By:  

/s/ DONALD E. STEEN

--------------------------------------------------------------------------------

         Name:  

Donald E. Steen

         Title:   Chief Executive Officer          AMERIPATH GROUP HOLDINGS,
INC.          By:  

/s/ DONALD E. STEEN

--------------------------------------------------------------------------------

         Name:  

Donald E. Steen

         Title:   Chief Executive Officer          AQUA ACQUISITION CORP.       
  By:  

/S/ DONALD E. STEEN

--------------------------------------------------------------------------------

         Name:  

Donald E. Steen

         Title:   President               

 

-33-



--------------------------------------------------------------------------------

              Aqua Stockholders:     WELSH, CARSON, ANDERSON        

& STOWE IX, L.P.

    By:  

WCAS IX Associates, LLC,

       

its General Partner

    By:  

/s/ D. SCOTT MACKESY

--------------------------------------------------------------------------------

    Name:  

D. Scott Mackesy

    Title:  

Manager

    WCAS CAPITAL PARTNERS III, L.P.     By:  

WCAS CP III Associates, LLC,

       

its General Partner

    By:  

/s/ D. SCOTT MACKESY

--------------------------------------------------------------------------------

    Name:  

D. Scott Mackesy

    Title:  

Manager

         

 

-34-



--------------------------------------------------------------------------------

             

Founder Parties:

   

SPECIALTY FAMILY LIMITED

    PARTNERSHIP

   

By:

 

/s/ JAMES B. PETER

--------------------------------------------------------------------------------

       

James B. Peter, M.D.,

       

as Managing General Partner

   

By:

 

The Peter Family Revocable Trust,

       

as a General Partner

   

By:

 

/s/ JAMES B. PETER

--------------------------------------------------------------------------------

       

James B. Peter, M.D.,

       

as Trustee

   

and

       

By:

 

/s/ JOAN C. PETER

--------------------------------------------------------------------------------

       

Joan C. Peter,

       

as Trustee

   

By:

 

/s/ DEBORAH A. ESTES

--------------------------------------------------------------------------------

       

Deborah A. Estes,

       

as a General Partner

   

JAMES B. PETER, JR. THIRD

    GENERATION TRUST

   

By:

 

/s/ DEBORAH A. ESTES

--------------------------------------------------------------------------------

       

Deborah A. Estes,

       

as a Trustee

   

JOAN C. NONEMAN THIRD

    GENERATION TRUST

   

By:

 

/s/ CHRISTINE M. GARD

--------------------------------------------------------------------------------

       

Christine M. Gard,

       

as a Trustee

 

-35-



--------------------------------------------------------------------------------

DEBORAH A. ESTES THIRD

    GENERATION TRUST

By:

 

/s/ ARTHUR L. PETER

--------------------------------------------------------------------------------

   

Arthur L. Peter,

   

as a Trustee

and

   

By:

 

/s/ KAREN M. CANE

--------------------------------------------------------------------------------

   

Karen M. Cane,

   

as a Trustee

CHRISTINE M. GARD THIRD

    GENERATION TRUST

By:

 

/s/ JOAN C. NONEMAN

--------------------------------------------------------------------------------

   

Joan C. Noneman,

   

as a Trustee

KAREN M. CANE THIRD

    GENERATION TRUST

By:

 

/s/ ARTHUR L. PETER

--------------------------------------------------------------------------------

   

Arthur L. Peter,

   

as a Trustee

and

   

By:

 

/s/ CHRISTINE M. GARD

--------------------------------------------------------------------------------

   

Christine M. Gard,

   

as a Trustee

ARTHUR L. PETER THIRD

    GENERATION TRUST

By:

 

/s/ JAMES B. PETER, JR.

--------------------------------------------------------------------------------

   

James B. Peter, Jr.,

   

as a Trustee

 

-36-



--------------------------------------------------------------------------------

   

ARTHUR L. PETER AND MIA M. LINDSAY, AS JOINT

    TENANTS

    By:  

/s/ ARTHUR L. PETER

--------------------------------------------------------------------------------

        Arthur L. Peter,         as a Co-Tenant     and         By:  

/s/ MIA M. LINDSAY

--------------------------------------------------------------------------------

        Mia M. Lindsay,         as a Co-Tenant                  

/s/ JAMES B. PETER, JR.

--------------------------------------------------------------------------------

        James B. Peter, Jr.,         in his individual capacity          

 

-37-